 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   1 of 159
                                                                          of 59



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

In re:                                              )
                                                    )
WESTERN STATES WHOLESALE                            )         MDL Docket No. 1566
NATURAL GAS ANTITRUST                               )
LITIGATION                                          )         Base Case File No. CV-S-03-1431
                                                    )
                                                    )
__________________________________________)
                                                    )
THIS DOCUMENT RELATES TO:                           )
                                                    )
Arandell Corp., et al. v. Xcel Energy, Inc., et al. )         Case No.: CV-S-07-1019-PMP (PAL)
      (Western District of Wisconsin Case           )
      No. 07-C-0076-C)                              )
                                                    )


                               SECOND AMENDED COMPLAINT


         The plaintiffs Arandell Corporation, Merrick’s, Inc., Safety-Kleen Systems, Inc.,

Sargento Foods Inc., and Ladish Co., Inc., on behalf of themselves and all others similarly

situated, by their attorneys, for their second amended complaint, allege as follows:

         1.    This is a class action pursuant to the Wisconsin Antitrust Act (Wis. Stat. ch. 133),

brought by and on behalf of Wisconsin commercial entities (businesses, industrial operations and

institutions, including schools, colleges and hospitals) that purchased natural gas between

January 1, 2000 and October 31, 2002 (the “Relevant Time Period”).

                     NATURAL GAS AND WISCONSIN COMMERCE

         2.    Each year, Wisconsin consumes over 350,000,000 thousand cubic feet (Mcf) of

natural gas. That translates (depending on the price) to an expense to the Wisconsin economy of

between 1.75 and 3.5 billion dollars per year, in a state that has a total gross domestic product




                                       EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   2 of 259
                                                                          of 59



(total value of goods and services produced in the state) of only 215 billion dollars per year.

During the Relevant Time Period, Wisconsin consumed over one billion Mcf of natural gas.

       3.      Natural gas plays a primary role in the Wisconsin economy, as it is used as a

heating fuel for many buildings, generates a substantial percentage of the electricity consumed,

and is the primary energy source for many industries (including such major Wisconsin industries

as the metal working, food processing, brewing and dairy processing industries). As President

Bush said in speech given in Appleton, Wisconsin in 2004, “[n]atural gas is absolutely vital for

many manufacturers in Wisconsin.”

       4.      Wisconsin produces no natural gas. All natural gas consumed in Wisconsin is

produced elsewhere. Additionally, most companies that trade in natural gas, including trading

natural gas that is consumed in Wisconsin, do not have their principal places of business or

trading desks located in Wisconsin. Because of this, a conspiracy relating to natural gas prices

has a greater impact on Wisconsin commerce than such a conspiracy would have on commerce

in many other states. A conspiracy to manipulate natural gas prices, while economically

benefiting the economies of some other states—such as Texas, Oklahoma and other states where

producers and traders of natural gas tend to concentrate—has only negative consequences in

Wisconsin.

       5.      The price manipulation conspiracy engaged in by the defendants during the

Relevant Time Period had a profoundly negative impact on commercial entities in Wisconsin.

For example, according to the Energy Information Agency, the city gate price for natural gas in

Wisconsin increased from a price of $2.94 Mcf in January 2000, to a price of $9.92 Mcf in

January 2001. The average monthly price for natural gas commercial consumers in Wisconsin

(including institutional consumers but not industrial consumers) increased from $5.03 per Mcf in




                                                -2-
                                       EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   3 of 359
                                                                          of 59



January 2000, to $11.05 per Mcf in January 2001. On information and belief, this was a

historically unprecedented change in prices, which cannot be explained by a shortage of natural

gas, or an increase in demand for natural gas. According to the Energy Information Agency,

this change in prices resulted in the average annual price for commercial consumers increasing

from a price per Mcf of $4.84 in 1999, to $6.32 in 2000, and then to $7.55 in 2001. Because of

this, Wisconsin commercial consumers paid over one hundred million dollars more for natural

gas in just 2001 compared to 2000. The conspiracy engaged in by the defendants also increased

price volatility in the natural gas market, which caused commercial entities in Wisconsin to incur

greater expenses associated with hedging natural gas costs. The conspiracy injured Wisconsin

commercial entities in Wisconsin, including the plaintiffs, by among other things, depriving

them of the right and ability to make risk management, resource allocation and other financial

decisions relating to natural gas, in a full and free competitive market.

                   OVERVIEW OF PLAINTIFFS’ CAUSES OF ACTION

       6.      The plaintiffs allege in this case two causes of action, the first under Wis. Stat.

§ 133.14 (Wisconsin’s “Full Consideration Antitrust Statute”) and the second under Wis. Stat.

§ 133.18 (Wisconsin’s “Treble Damages Antitrust Statute”).

       7.      Under the first cause of action, the plaintiffs seek a declaratory judgment that

certain natural gas contracts and agreements made during the Relevant Time Period are void

pursuant to Wis. Stat. § 133.14. The grounds for such a ruling are that during the Relevant Time

Period the defendants were members of a conspiracy prohibited by Wis. Stat. § 133.03.

Specifically, the defendants are sellers of natural gas, and during the Relevant Time Period each

of them conspired to restrain trade or commerce relating to natural gas. As such, the contracts or

agreements that relate to Wisconsin for the sale of natural gas that were made by the defendants




                                                -3-
                                       EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   4 of 459
                                                                          of 59



while in the conspiracy—which contracts or agreements were founded upon, were the result of,

grew out of or were connected with the conspiracy, either directly or indirectly—are void

pursuant to Wis. Stat. § 133.14. The plaintiffs request that the Court formally declare those

contracts or agreements void pursuant to Wis. Stat. 806.04, Wisconsin’s Uniform Declaratory

Judgment Act.

       8.       Wis. Stat. § 133.14 further provides that because the defendants were members of

a conspiracy prohibited by Wis. Stat. § 133.03, none of them may recover on, or benefit from,

any such void contract. Furthermore, under the second sentence of Wis. Stat. § 133.14, the

plaintiffs are entitled to recover from the defendants the payments they made for natural gas

during the Relevant Time Period, to the full extent that the defendants benefited from those

payments. Wis. Stat. § 133.03 and § 133.14 are remedial, punitive statutes, which were created

by the Wisconsin legislature to deter companies from engaging in price collusion, so as to protect

the free market system. The legislature wanted to deter price collusion so that the benefits of

free market lower prices—which benefits can and should flow to the public—are not denied by

unlawful collusion. Because the defendants violated Wis. Stat. § 133.03 and because those

agreements are void under Wis. Stat. § 133.14, plaintiffs are entitled to recover from the

defendants in this action the full amount of the payments the plaintiffs made for natural gas

during the Relevant Time Period.

       9.       Under the second separate and independent cause of action, the plaintiffs allege

that the defendants violated Wis. Stat. § 133.03. Specifically, the defendants are sellers of

natural gas, and during the Relevant Time Period, the defendants violated Wis. Stat. § 133.03 by

conspiring to restrain trade or commerce relating to natural gas. The plaintiffs were directly or

indirectly injured by such conduct. As such, the plaintiffs are entitled pursuant to Wis. Stat.




                                                -4-
                                       EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   5 of 559
                                                                          of 59



§ 133.18 to recover three times the damages sustained by them from the defendants, reduced

after trebling by any payments actually recovered by the plaintiffs under the plaintiffs’ claim

under Wis. Stat. § 133.14.

       10.     Although the federal government, through the Federal Energy Regulatory

Commission, regulates a small portion of sales of natural gas in the United States, the plaintiffs

herein do not seek to recover damages for any sales the price of which is set via a regulatory

procedure by the Federal Energy Regulatory Commission. The natural gas transactions that are

the subject of this case were deregulated pursuant to various statutory provisions (see, The

Natural Gas Policy Act of 1978 (NGPA), 15 U.S.C. § 3301(21) (1994) (first sales are defined in

§ 2(21)); Section 601(a)(1)(C) of the NGPA, as amended by the Natural Gas Wellhead Decontrol

Act of 1989, Pub. L. No. 101-60) (no FERC jurisdiction over first sales); The Energy Policy Act

of 1992, 15 U.S. Code § 3431 and pursuant to Federal Energy Regulatory Commission Order

No. 547, 61 FERC 61281 (November 30, 1992), Order No. 636, 57 FERC 30939 (April 8, 1992,

and Order No. 636-A, 57 FERC 36128 (August 12, 1992)).

                                          PLAINTIFFS

       11.     Plaintiff Arandell Corporation is a corporation organized and existing under the

laws of the State of Wisconsin, with its principal place of business in Menomonee Falls,

Wisconsin. Arandell Corporation is a leading printer of catalogs for retailers.

       12.     Plaintiff Merrick’s, Inc. is a corporation organized and existing under the laws of

the State of Wisconsin, with its principal place of business in Middleton, Wisconsin. Merrick’s,

Inc. is a leading manufacturer and processor of baby animal feed products.

       13.     Plaintiff Safety-Kleen Systems, Inc. is a corporation organized and existing under

the laws of the State of Wisconsin, with its principal place of business in Plano, Texas, and




                                                -5-
                                       EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   6 of 659
                                                                          of 59



operations in several localities in Wisconsin. Safety-Kleen Systems, Inc. is a leading provider of

environmental and recycling services and products. During the Relevant Time Period, Safety-

Kleen Systems, Inc. purchased natural gas from defendant Northern States Power Company.

         14.     Plaintiff Sargento Foods Inc. is a corporation organized and existing under the

laws of the State of Wisconsin, with its principal place of business in Plymouth, Wisconsin.

Sargento Foods Inc. is a leading processor and distributor of cheese.

         15.     Plaintiff Ladish Co., Inc. is a corporation organized and existing under the laws of

the State of Wisconsin, with its principal place of business in Cudahy, Wisconsin. Ladish

designs and manufactures high-strength forged and cast metal components for aerospace and

industrial markets. It is one of the largest users of natural gas in the state of Wisconsin, each

year purchasing several million dollars worth of natural gas for its operations. During the

Relevant Time Period, Ladish purchased natural gas from defendants Reliant Energy Services,

Inc. (d/b/a “Reliant Energy”) and CenterPoint (d/b/a “CenterPoint Energy”), also known as

CenterPoint Energy Marketing, Inc., CenterPoint Energy Gas Services, Inc., and Reliant Energy

Retail, Inc.

                                          DEFENDANTS

    A.         The ONEOK Defendants: ONEOK Inc. and ONEOK Energy Marketing and
                                 Trading Company, L.P.

         16.     Defendant ONEOK Inc. is a Delaware corporation which has its principal place of

business in Tulsa, Oklahoma. ONEOK Inc. wholly owns defendant ONEOK Energy Marketing

and Trading Company, L.P., and other affiliates or divisions that regularly sold natural gas

consumed in Wisconsin, and to Wisconsin businesses. On information and belief, grounds exist

for disregarding the corporate fiction between ONEOK Inc. and its subsidiary ONEOK Energy

Marketing and Trading Company, L.P. based on such cases as Weibke v. Richardson & Sons,



                                                 -6-
                                        EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   7 of 759
                                                                          of 59



Inc., 83 Wis. 2d 359, 363, 265 N.W.2d 571(1978); Consumer's Co-op. of Walworth County v.

Olsen, 142 Wis. 2d 465, 476, 419 N.W.2d 211 (1988); Cemetery Services, Inc. v. Wisconsin

Dept. of Regulation and Licensing, 221 Wis. 2d 817, 827, 586 N.W.2d 191 (Ct. App. 1998); and

Conservatorship of Prom v. Sumitomo Rubber Industries, Ltd., 224 Wis. 2d 743, 760-61, 592

N.W.2d 657 (Ct. App. 1999). ONEOK Inc. buys, sells, transports, and stores natural gas,

including its own and its affiliates’ production, in the United States and in Wisconsin.

       17.     Defendant ONEOK Inc. directly and through affiliates it owns and controls, made

arrangements, contracts, and agreements, and entered into a combination and conspiracy between

the defendants which prevented full and free competition in the trading and sale of natural gas, or

which tended to advance or control the market prices of natural gas. ONEOK Inc.’s actions were

intended to have, and did have, a direct, substantial and reasonably foreseeable effect on

commerce in Wisconsin during the Relevant Time Period. On information and belief, during

the Relevant Time Period ONEOK either directly or indirectly through one of its controlled

affiliates, engaged in the practice of wash sales, and manipulated market indices through the

reporting of false trading information. In furtherance of such unlawful arrangements, contracts,

agreements, and combination and conspiracy, ONEOK Inc.’s officers or directors, including

“Senior Management Team” member Christopher R. Skoog, President of ONEOK Energy

Marketing and Trading Company, agreed to arrangements, contracts, agreements, and a

combination and conspiracy which prevented full and free competition in the trading and sale of

natural gas, or which tended to advance or control the market prices of natural gas that its

affiliates sold. During the Relevant Time Period and in furtherance of defendants’ unlawful

arrangements, contracts, agreements, and combination and conspiracy, ONEOK Inc.’s officers or

directors, including “Senior Management Team” member Christopher R. Skoog, President of




                                               -7-
                                       EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   8 of 859
                                                                          of 59



ONEOK Energy Marketing and Trading Company, made strategic marketing policies and

decisions concerning natural gas and the reporting of natural gas trade information to reporting

firms for use in the calculation of natural gas price indices that affected the market prices of

natural gas, and those policies and decisions were implemented on an operational level by

affiliates, such as ONEOK Energy Marketing and Trading Company, L.P., in the United States

and in Wisconsin.

       18.     Personal jurisdiction exists over ONEOK Inc. based upon the activities of its

corporate affiliates, in particular ONEOK Energy Marketing and Trading Company, L.P., that

traded and sold natural gas in the United States and to Wisconsin-based companies during the

Relevant Time Period. ONEOK, Inc. and its affiliates consistently have presented a common

corporate image to customers in the United States and in Wisconsin through their marketing

efforts and materials. In October, 2002, ONEOK, Inc. and ONEOK Energy Marketing and

Trading, L.P., paid $3 million in civil penalties to the United States Commodity Futures Trading

Commission to settle charges of false reporting of natural gas prices during the time period from

at least July 2000 to October 2002.

       19.     Defendant ONEOK Energy Marketing and Trading Company, L.P., is a Delaware

limited partnership in good standing and has its principal place of business in Tulsa, Oklahoma.

ONEOK Energy Marketing and Trading Company, L.P., is wholly owned and controlled by

defendant ONEOK, Inc. concerning both the conduct of its business generally within Wisconsin

and in particular its conduct in furtherance of defendants’ unlawful arrangements, contracts,

agreements, combination and conspiracy. During the Relevant Time Period and in furtherance

of defendants’ unlawful arrangements, contracts, agreements, combination and conspiracy, one

or more officers or directors of ONEOK, Inc., including “Senior Management Team” member




                                              -8-
                                      EXHIBIT 2
 Case 2:07-cv-01019-PMP-PAL
    Case:                    Document
          3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                        82-2 Filed: 03/06/2008Page
                                                                 Page
                                                                   9 of 959
                                                                          of 59



Christopher R. Skoog, President of ONEOK Energy Marketing and Trading Company, made

strategic marketing policies and decisions concerning natural gas and the reporting of natural gas

trade information to reporting firms for use in the calculation of natural gas price indices that

affected the market prices of natural gas which ONEOK Energy Marketing and Trading

Company, L.P. sold in Wisconsin and elsewhere. ONEOK Energy Marketing and Trading

Company, LP., buys, sells, stores, and transports natural gas, including its own or its affiliates’

production, in the United States and in Wisconsin.

    B.   The Williams Defendants: The Williams Companies, Inc., Williams Power
   Company, Inc. (f/n/a Williams Energy Marketing & Trading) and Willams Merchant
                                 Services Company, Inc.

       20.     Defendant The Williams Companies, Inc. is a Delaware corporation in good

standing and has its principal place of business in Tulsa, Oklahoma. The Williams Companies,

Inc. wholly owns and controls Williams Power Company, Inc., Williams Merchant Services

Company, Inc. and other affiliates or divisions that regularly sold natural gas consumed in

Wisconsin, and to Wisconsin businesses.          On information and belief, grounds exist for

disregarding the corporate fiction between The Williams Defendants based on such cases as

Weibke, Consumer's Co-op., Cemetery Services, and Conservatorship of Prom. The Williams

Companies, Inc. through its affiliates, buys, sells and transports natural gas, including its own or

its affiliates’ production, in the United States and in Wisconsin.

       21.     Defendant The Williams Companies, Inc. directly and through affiliates it owns

and controls, made arrangements, contracts, and agreements, and entered into a combination and

conspiracy between the defendants which prevented full and free competition in the trading and

sale of natural gas, or which tended to advance or control the market prices of natural gas. On

information and belief, during the Relevant Time Period The Williams Companies, either




                                                -9-
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1059
                                                                  10 of  of 59



directly or indirectly through one of its controlled affiliates, engaged in the practice of wash

sales, and manipulated market indices through the reporting of false trading information. The

Williams Companies, Inc.’s actions were intended to have, and did have, a direct, substantial and

reasonably foreseeable effect on commerce in Wisconsin during the Relevant Time Period. In

furtherance of such unlawful arrangements, contracts, agreements, and combination and

conspiracy, The Williams Companies, Inc.’s officers or directors, such as William E. Hobbs,

President and Chief Executive Officer of Williams Power Company, Inc., agreed to

arrangements, contracts, agreements, and a combination and conspiracy which prevented full and

free competition in the trading and sale of natural gas, or which tended to advance or control the

market prices of natural gas that its affiliates sold in the United States and in Wisconsin. During

the Relevant Time Period and in furtherance of defendants’ unlawful arrangements, contracts,

agreements, and combination and conspiracy, The Williams Companies, Inc.’s officers or

directors, such as William E. Hobbs, President and Chief Executive Officer of Williams Power

Company, Inc., made strategic marketing policies and decisions concerning natural gas and the

reporting of natural gas trade information to reporting firms for use in the calculation of natural

gas price indices that affected the market prices of natural gas, and those policies and decisions

were implemented on an operational level by affiliates, such as Williams Power Company, Inc.

and Williams Merchant Services Company, Inc. in the United States and in Wisconsin.

       22.     Personal jurisdiction exists over The Williams Companies, Inc. based upon the

activities of its corporate affiliates, in particular Williams Merchant Services Company, Inc. and

Williams Power Company, Inc., that traded and sold natural gas in the United States and to

Wisconsin companies during the Relevant Time Period. The Williams Companies, Inc. and its

affiliates consistently have presented a common corporate image to customers in the United




                                              - 10 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1159
                                                                  11 of  of 59



States and in Wisconsin through their marketing efforts and materials. William E. Hobbs,

President and Chief Executive Officer of Williams Power Company, Inc., is “Senior Officer” of

The Williams Companies, Inc. The Williams Companies, Inc. and Williams Power Company,

Inc. Company paid $20 million in civil penalties in July, 2003 to the United States Commodity

Futures Trading Commission to settle charges of attempting to manipulate natural gas price

indices. On December 17, 2004, a former trader of Williams Energy Marketing & Trading

Company, Thomas J. Pool, pled guilty to conspiring with other Williams’ traders to provide false

natural gas price data to reporting firms from mid-1998 through mid-2002 for the purpose of

manipulating monthly price indices of natural gas. As part of his plea agreement he admitted

that he had the ability to influence the market price of natural gas in interstate commerce, that the

published index price of natural gas was artificial in that it did not reflect the legitimate forces of

supply and demand, that his conduct was the cause of the artificial price, and that he intended to

cause the artificial price. Mr. Pool admitted that most of the trades he reported while an

employee of Williams were deliberately fabricated. Mr. Pool admitted creating fictitious natural

gas trades at the behest of his supervisor.

       23.     On May 20, 2005, another former trader of Williams Energy Marketing &

Trading Company, Brion Scott McKenna, pled guilty to conspiring with other Williams’ traders

to provide false natural gas price data to reporting firms, Inside FERC’s Gas Market Report and

NGI’s Bidweek Survey, from September, 2000 to June 30, 2002 for the purpose of manipulating

published index prices of natural gas in the West Coast, East Coast, Gulf Coast and Rocky

Mountain regions of the United States. Mr. McKenna admitted in his Plea Agreement to

successfully manipulating the index prices of natural gas on February 1, 2001 at the following

locations: Columbia Gas Transmission Corp. at Appalachia; Florida Gas Transmission Co.




                                                - 11 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1259
                                                                  12 of  of 59



pipeline at Zones 2 and 3; Natural Gas Pipeline Co. of America pipeline at Louisiana;

Transcontinental Gas Pipeline Corp. at Zone 2; and Transco Zone 6 Market Center.                  Mr.

McKenna admitted in his Plea Agreement that by reporting false trades, he intended to influence

the price published by Inside FERC and NGI at each location for which he reported, and to the

extent that his false trade information was included in the respective index calculations, the

published index prices did not reflect the legitimate forces of supply and demand. Mr. McKenna

admitted that most of the trades he reported were deliberately fabricated, and that he would

routinely circulate a spreadsheet containing fictitious trades for input from other traders. Mr.

Thomas Pool, another Williams trader, has admitted as part of his plea agreement that he was

trained and directed by his supervisors to undertake and cover-up the manipulation of natural gas

prices. In February 2006, Williams Power Company, Inc. agreed to pay $50 million to the

Justice Department to settle claims relating to its artificially jacking up natural gas prices in 2000

and 2001.    In its agreement with the Justice Department, Williams Power Company, Inc.

acknowledged responsibility for the actions of its former employees in its energy trading

operation. In 2006 Williams Power Company, Inc. also agreed to pay $290 million to resolve a

class action lawsuit alleging that the company improperly booked millions of dollars in profits

for its energy marketing and trading division during the Relevant Time Period. In 2006 Williams

Power Company, Inc.’s former trader and operations manager Daryl Brown pleaded guilty in

connection with a scheme to manipulate prices.           Brown pleaded guilty to one count of

manipulation of the price of a commodity in interstate commerce in violation of the Commodity

Exchange Act, admitting that throughout the Relevant Time Period he conspired to report false

trades to Platts’ Inside FERC’s Gas Market Report and to NGI’s Bidweek Survey in order to

affect published indexes.




                                                - 12 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1359
                                                                  13 of  of 59



       24.     Defendant Williams Merchant Services Company, Inc., is a Delaware corporation

in good standing and has its principal place of business in Tulsa, Oklahoma. Williams Merchant

Services Company, Inc. is wholly owned and controlled by its parent company, The Williams

Companies, Inc. a Delaware corporation with headquarters in Tulsa, Oklahoma. Williams

Merchant Services Company, Inc. wholly owns and controls Williams Power Company, Inc.

Williams Merchant Services Company, Inc. is wholly owned and controlled by The Williams

Companies, Inc., concerning both the conduct of its business generally within Wisconsin and in

particular its conduct in furtherance of defendants’ unlawful arrangements, contracts,

agreements, and combination and conspiracy.             During the Relevant Time Period and in

furtherance of defendants’ unlawful arrangements, contracts, agreements, and combination and

conspiracy, one or more officers or directors of The Williams Companies, Inc., such as William

E. Hobbs, President and Chief Executive Officer of Williams Power Company, Inc., made

strategic marketing policies and decisions concerning natural gas and the reporting of natural gas

trade information to reporting firms for use in the calculation of natural gas price indices that

affected the market prices of natural gas which Williams Merchant Services Company, Inc. or its

affiliate Williams Power Company, Inc. sold in Wisconsin and elsewhere. Williams Merchant

Services Company, Inc. buys, sells, stores and transports natural gas, including its own or its

affiliates’ production, in the United States and in Wisconsin.

       25.     Defendant Williams Power Company, Inc. (f/k/a Williams Energy Marketing &

Trading) is a Delaware corporation in good standing and has its principal place of business in

Tulsa, Oklahoma. Defendant Williams Power Company, Inc. is wholly owned and controlled by

Williams Merchant Services Company, Inc., which in turn is wholly owned and controlled by its

parent, defendant The Williams Companies, Inc. Defendant Williams Power Company, Inc. is




                                               - 13 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1459
                                                                  14 of  of 59



wholly owned and controlled by defendants, Williams Merchant Services Company, Inc. and

The Williams Companies, Inc., concerning both the conduct of its business generally within

Wisconsin and in particular its conduct in furtherance of defendants’ unlawful arrangements,

contracts, agreements, combination and conspiracy. During the Relevant Time Period and in

furtherance of defendants’ unlawful arrangements, contracts, agreements, and combination and

conspiracy, officers and directors of The Williams Companies, Inc. and Williams Merchant

Services Company, Inc., such as William E. Hobbs, President and Chief Executive Officer of

Williams Power Company, Inc., made strategic marketing policies and decisions concerning

natural gas and the reporting of natural gas trade information to reporting firms for use in the

calculation of natural gas price indices that affected the market prices of natural gas which

Williams Power Company, Inc. sold in Wisconsin and elsewhere. Defendant Williams Power

Company, Inc. buys, sells, and transports natural gas, including its own or its affiliates’

production, in the United States and in Wisconsin.

    C.         The AEP Defendants: American Electric Power Company and AEP Energy
                                      Services, Inc.

         26.     Defendant American Electric Power Company is a New York corporation in good

standing and has its principal place of business in Columbus, Ohio. The American Electric

Power Company wholly owned and controlled during the Relevant Time Period its subsidiary

AEP Energy Services, Inc., an Ohio corporation with its principal place of business in Columbus,

Ohio. On information and belief, grounds exist for disregarding the corporate fiction between

The AEP Defendants based on such cases as Weibke, Consumer's Co-op., Cemetery Services,

and Conservatorship of Prom. Defendant American Electric Power Company buys, sells and

transports electricity and natural gas, including its own and its affiliates’ production, in the

United States and in Wisconsin.



                                             - 14 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1559
                                                                  15 of  of 59



       27.     Defendant American Electric Power Company, directly and through affiliates it

owns and controls, made arrangements, contracts, and agreements, and entered into a

combination and conspiracy between the defendants which prevented full and free competition in

the trading and sale of natural gas, or which tended to advance or control the market prices of

natural gas. On information and belief, during the Relevant Time Period American Electric

Power Company, either directly or indirectly through one of its controlled affiliates, engaged in

the practice of wash sales, and manipulated market indices through the reporting of false trading

information. American Electric Power Company’s actions were intended to have, and did have,

a direct, substantial and reasonably foreseeable effect on commerce in Wisconsin during the

Relevant Time Period. In furtherance of such unlawful arrangements, contracts, agreements, and

combination and conspiracy, American Electric Power Company’s officers or directors agreed to

arrangements, contracts, agreements, and a combination and conspiracy which prevented full and

free competition in the trading and sale of natural gas, or which tended to advance or control the

market prices of natural gas that its affiliates sold in the United States or in Wisconsin. During

the Relevant Time Period and in furtherance of defendants’ unlawful arrangements, contracts,

agreements, and combination and conspiracy, American Electric Power Company’s officers or

directors, made strategic marketing policies and decisions concerning natural gas and the

reporting of natural gas trade information to reporting firms for use in the calculation of natural

gas price indices that affected the market prices of natural gas, and those policies and decisions

were implemented on an operational level by affiliates, such as AEP Energy Services, Inc.

According to a FERC Report, American Electric Power Company and AEP Energy Services,

Inc. traders were instructed by their superiors to adjust the prices and volumes of trades they had




                                              - 15 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1659
                                                                  16 of  of 59



made and, in some cases, to report trades that never occurred, because it was common practice in

the industry.

       28.      Personal jurisdiction exists over American Electric Power Company based upon

the activities of its corporate affiliates, in particular AEP Energy Services, Inc., that sold natural

gas in the United States and in Wisconsin during the Relevant Time Period. AEP Energy

Services, Inc. entered into a long term GISB natural gas supply agreement with Wisconsin

Electric Power Company during the Relevant Time Period, and sold natural gas to Wisconsin

Electric Power Company pursuant to that agreement. American Electric Power Company, and

its affiliates consistently have presented a common corporate image to customers in the United

States and in Wisconsin through their marketing efforts and materials.

       29.      Defendant AEP Energy Services, Inc. is an Ohio corporation in good standing and

has its principal place of business in Columbus, Ohio. AEP Energy Services, Inc. is wholly

owned and controlled by its parent, American Electric Power Company, an Ohio corporation

with headquarters in Columbus, Ohio.          AEP Energy Services, Inc. is wholly owned and

controlled by defendant American Electric Power Company concerning both the conduct of its

business generally within Wisconsin and in particular its conduct in furtherance of defendants’

unlawful arrangements, contracts, agreements, and combination and conspiracy. During the

Relevant Time Period and in furtherance of defendants’ unlawful agreements, one or more

officers or directors of American Electric Power Company, Inc. made strategic marketing

policies and decisions concerning natural gas and the reporting of natural gas trade information

to reporting firms for use in the calculation of natural gas price indices that affected the market

prices of natural gas which AEP Energy Services, Inc. sold. AEP Energy Services, Inc. bought,

sold and transported natural gas during the Relevant Time Period, including its own or its




                                                - 16 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1759
                                                                  17 of  of 59



affiliates’ production, in the United States and in Wisconsin. In September 2005 the CFTC filed

a civil action against Joseph Foley, a former trader employed by American Electric Power

Company and AEP Energy Services, Inc. The complaint alleges that from November 2000

through September 2002, Foley engaged in a pervasive and widespread scheme involving his

directing those he supervised to deliver to market index publishers false reports concerning

natural gas trades. As part of Foley’s scheme, at one of the trading desks owned by either

American Electrical Power Company or its affiliate AEP Energy Services, Inc., the traders

maintained electronic spreadsheets entitled “IFERC Bogus” and “Joe Mama” to record false

trades. American Electrical Power Company or AEP Energy Services, Inc. rewarded Foley for

the funds he brought into the companies based on his reporting false trades, awarding him over

$2 million in bonus compensation in 2002.          In January 2005, American Electric Power

Company and AEP Energy Services, Inc. paid $30 million in civil penalties to the CFTC to settle

charges of false reporting and attempted manipulation of natural gas prices.        AEP Energy

Services, Inc. also paid $30 million in civil penalties to the United States Department of Justice

while acknowledging and accepting responsibility for submitting knowingly inaccurate trade

information for its Gulf Natural Gas Trading Desk, and for two other trading desks covering the

Northeast and Mid-Continent regions.

       30.     Personal jurisdiction exists over AEP Energy Services, Inc. based upon its sales of

natural gas in the United States and in Wisconsin during the Relevant Time Period. AEP Energy

Services, Inc. entered into a long term GISB natural gas supply agreement with Wisconsin

Electric Power Company during the Relevant Time Period, and sold natural gas to Wisconsin

Electric Power Company pursuant to that agreement.




                                              - 17 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1859
                                                                  18 of  of 59



       31.     Defendant American Electric Power Company, Inc. is liable for the debts and

obligations of its wholly owned subsidiary AEP Energy Services, Inc. Throughout the Relevant

Time Period, American Electric Power Company, Inc. was aware of the illegal behavior being

engaged in by its subsidiary, had the power to and could have prevented the illegal behavior, and

did nothing to stop the illegal behavior, while at the same time adding hundreds of millions of

dollars in profits from its subsidiary to its consolidated financials. Shortly after the subsidiary’s

illegal behavior became public, on October 10, 2002, American Electric Power Company, Inc.’s

Chairman, President and CEO E. Linn Draper announced “a significant down sizing of our

trading and marketing operations” (i.e., AEP Energy Services, Inc.). On information and belief,

the way in which the subsidiary was created and capitalized, and the parent company’s moves

discontinuing operations, have left the subsidiary with insufficient assets to pay the judgment

that was foreseeable when American Electric Power Company, Inc. first became aware of, or

should have become aware of, the illegal behavior engaged in by its subsidiary.

         D.    The Duke Defendants: Duke Energy Carolinas, LLC (f/k/a Duke Energy
         Corporation) and Duke Energy Trading and Marketing Company, L.L.C.

       32.     Defendant Duke Energy Carolinas, LLC (f/k/a Duke Energy Corporation) is a

North Carolina corporation with its principal place of business in Charlotte, North Carolina.

During all relevant times Duke Energy Corporation wholly owned and controlled its subsidiary,

Duke Energy Trading and Marketing Company, L.L.C., a Delaware limited liability corporation

with its principal place of business in Houston, Texas. On information and belief, grounds exist

for disregarding the corporate fiction between the Duke Defendants based on such cases as

Weibke, Consumer's Co-op., Cemetery Services, and Conservatorship of Prom. Duke Energy

Corporation wholly owned and controlled Duke Energy Trading and Marketing Company,




                                               - 18 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  1959
                                                                  19 of  of 59



L.L.C., and other affiliates that regularly sold natural gas consumed in Wisconsin, and to

Wisconsin businesses.

       33.     Defendant Duke Energy Corporation directly and through affiliates it dominated

and controlled, made arrangements, contracts, and agreements, and entered into a combination

and conspiracy between the defendants which prevented full and free competition in the trading

and sale of natural gas, or which tended to advance or control the market prices of natural gas.

Duke Energy Corporation’s actions were intended to have, and did have, a direct, substantial and

reasonably foreseeable effect on commerce in Wisconsin during the Relevant Time Period. On

information and belief, during the Relevant Time Period Duke Energy Corporation, either

directly or indirectly through one of its controlled affiliates, engaged in the practice of wash

sales, and manipulated market indices through the reporting of false trading information. In

furtherance of such unlawful arrangements, contracts, agreements, and combination and

conspiracy, Duke Energy Corporation’s officers or directors agreed to arrangements, contracts,

agreements, and a combination and conspiracy which prevented full and free competition or

which tended to advance or control the market prices of natural gas that its affiliates sold in the

United States and in Wisconsin.      During the Relevant Time Period and in furtherance of

defendants’ unlawful arrangements, contracts, agreements, and combination and conspiracy,

Duke Energy Corporation’s officers or directors made strategic marketing policies and decisions

concerning natural gas and the reporting of natural gas trade information to reporting firms for

use in the calculation of natural gas price indices that affected the market prices of natural gas,

and those policies and decisions were implemented on an operational level by affiliates, such as

Duke Energy Trading and Marketing Company, L.L.C., in the United States and in Wisconsin.




                                              - 19 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2059
                                                                  20 of  of 59



       34.     Personal jurisdiction exists over Duke Energy Carolinas, LLC, Corporation based

upon the activities of its corporate affiliates, in particular Duke Energy Trading and Marketing,

L.L.C., that traded and sold natural gas in the United States and in Wisconsin during the

Relevant Time Period. Duke Energy Corporation and/or its affiliate Duke Energy Trading and

Marketing, L.L.C., entered into a long term GISB natural gas supply agreement with Wisconsin

Electric Power Company during the Relevant Time Period, and sold natural gas to Wisconsin

Electric Power Company pursuant to that agreement. Duke Energy Corporation and its affiliates

consistently have presented a common corporate image to customers in the United States and in

Wisconsin, through their marketing efforts and materials. In September, 2003, Duke Energy

Corporation and Duke Energy Trading and Marketing, L.L.C. paid $28 million in civil penalties

to the United States Commodity Futures Trading Commission to settle charges of false reporting

and attempted manipulation of natural gas prices.

       35.     Defendant Duke Energy Trading and Marketing Company, L.L.C. is a Delaware

limited liability corporation registered as a foreign corporation in Wisconsin, with its principal

place of business in Houston, Texas. Duke Energy Trading and Marketing Company, L.L.C. is

wholly owned and controlled by its parent, Duke Energy Corporation, a Delaware corporation

with its principal place of business in Charlotte, North Carolina. Duke Energy Trading and

Marketing Company, L.L.C. marketed natural gas to customers across North America. Duke

Energy Trading and Marketing Company, L.L.C. is wholly owned and controlled by defendant

Duke Energy Corporation concerning both the conduct of its business relating to the Wisconsin

market and in particular its conduct in furtherance of defendants’ unlawful arrangements,

contracts, agreements, and combination and conspiracy. During the Relevant Time Period and in

furtherance of defendants’ unlawful arrangements, contracts, agreements, and combination and




                                              - 20 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2159
                                                                  21 of  of 59



conspiracy, one or more officers or directors of Duke Energy Corporation made strategic

marketing policies and decisions concerning natural gas and the reporting of natural gas trade

information to reporting firms for use in the calculation of natural gas price indices that affected

the market prices of natural gas which Duke Energy Trading and Marketing Company, L.L.C.

sold in Wisconsin and elsewhere.          In February 2005, the Commodity Futures Trading

Commission filed a civil action in the United States District Court for the Southern District of

Texas, against Michael Whitney, a former energy trader of Duke Energy Trading and Marketing

Company, alleging that Whitney submitted or caused to be submitted false or misleading or

knowingly inaccurate price and volume information to Gas Daily and other price compilers,

concerning natural gas transactions which he executed between June, 2001 and August, 2002.

Duke Energy Trading and Marketing Company, L.L.C. buys, sells, stores, and transports natural

gas, including its own or its affiliates’ production, in the United States and in Wisconsin.

       36.     In February 2005, pursuant to a grand jury investigation the United States indicted

former Duke executives Timothy Kramer and Todd Reid on 20 counts of conspiracy,

circumvention of controls and falsification of books, wire fraud, violation of honest services act,

and mail fraud relating to natural gas trades occurring during the Relevant Time Period.

Timothy Kramer was Vice President of Financial Portfolio Management for Duke Energy and an

officer of Duke Energy Trading and Marketing Company, L.L.C., and several other Duke Energy

subsidiaries. Todd Reid was Senior Vice President of Duke Energy Trading and Marketing

Company, L.L.C., and also an officer of several other subsidiaries of Duke Energy. During the

Relevant Time Period, Kramer and Reid engaged in what was known as a “round trip trades” or

“sleeve trades,” which are pre-arranged transactions involving natural gas contracts whereby

there is a simultaneous purchase and sale of natural gas between the same parties, for the same




                                               - 21 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2259
                                                                  22 of  of 59



volume and term, at the same price, with no contemplation of the payment of money by either

party. For the year 2001, a year in which Kramer and Reid made numerous round trip and sleeve

trades, Duke Energy paid bonuses (in cash and in Duke Energy stock) of $5,000,000 to Reid and

$4,000,000 to Kramer. The indictment indicates that from March 2001 to August 2002, Kramer

and Reid knowingly did combine, conspire and agree with each other and other unknown

persons to commit wire fraud, and that as part of their conspiracy between themselves and other

unknown persons they caused the execution of over 500 false round trip natural gas trades. The

precise identity of the unknown persons who conspired and agreed with Kramer and Reid is

unknown to the plaintiffs, but on information and belief, they are the defendants and the non-

defendant co-conspirators named below. In large part based on Kramer and Reid’s actions, Duke

Energy’s earnings for the last three quarters of 2001 and first quarter of 2002 overstated earnings

by approximately $54 million.

       37.     Defendant Duke Energy Carolinas, LLC (f/k/a Duke Energy Corporation) is liable

for the debts and obligations of its wholly owned subsidiary Duke Energy Trading and

Marketing Company, L.L.C. AEP Energy Services, Inc. Throughout the Relevant Time Period,

Duke Energy Corporation was aware of the illegal behavior being engaged in by its subsidiary,

had the power to and could have prevented the illegal behavior, and did nothing to stop the

illegal behavior, while at the same time adding hundreds of millions of dollars in profits from its

subsidiary to its consolidated financials. Shortly after the subsidiary’s illegal behavior became

public, on April 11, 2003, Duke Energy Corporation’s President and CEO Fred Fowler

announced the closing of all Duke proprietary trading groups. On information and belief, the

way in which the subsidiary was created and capitalized, and the parent company’s moves

discontinuing operations, and relating to discontinuing operations, have left the subsidiary with




                                              - 22 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2359
                                                                  23 of  of 59



insufficient assets to pay the judgment that was foreseeable when Duke Energy Corporation first

became aware of, or should have become aware of, the illegal behavior engaged in by its

subsidiary.

  E.      The Dynegy Defendants: Dynegy Inc. and Dynegy GP Inc. DMT Holdings, L.P.
                          (d/b/a Dynegy Marketing & Trade)

       38.    Defendant Dynegy Inc. is an Illinois corporation in good standing with its

principle place of business in Houston Texas. Dynegy Inc. wholly owns and controls Dynegy

GP Inc. DMT Holdings, L.P. (d/b/a Dynegy Marketing & Trade), a Colorado general partnership

in good standing with its principal place of business in Houston, Texas. Dynegy Marketing &

Trade is wholly owned and controlled by its general partners, DMT Holdings, L.P. and Dynegy

GP Inc. On information and belief, grounds exist for disregarding the corporate fiction between

the Dynegy Defendants based on the rules normally relating to partnerships and such cases as

Weibke, Consumer's Co-op., Cemetery Services, and Conservatorship of Prom.              Dynegy

Marketing & Trade was one of the largest natural gas marketers in the United States and in 2001,

Dynegy Marketing & Trade’s natural gas sales averaged 8.2 billion cubic feet per day. Dynegy

Marketing & Trade regularly conducted business in Wisconsin during the Relevant Time Period.

Dynegy Marketing & Trade entered into a long term GISB natural gas supply agreement with

Wisconsin Electric Power Company during the Relevant Time Period, and sold natural gas to

Wisconsin Electric Power Company pursuant to that agreement.

       39.    Defendant Dynegy Marketing & Trade made arrangements, contracts, and

agreements, and entered into a combination and conspiracy between the defendants which

prevented full and free competition in the trading and sale of natural gas, or which tended to

advance or control the market prices of natural gas. Dynegy Marketing & Trade’s actions were

intended to have, and did have, a direct, substantial and reasonably foreseeable effect on



                                             - 23 -
                                     EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2459
                                                                  24 of  of 59



commerce in Wisconsin during the Relevant Time Period. On information and belief, during the

Relevant Time Period Dynegy Marketing & Trade, either directly or indirectly through one of its

controlled affiliates, engaged in the practice of wash sales, and manipulated market indices

through the reporting of false trading information.           In furtherance of such unlawful

arrangements, contracts, agreements, and combination and conspiracy, Dynegy Marketing &

Trade’s officers or directors, such as Stephan W. Bergstrom and Dan W. Ryser, and employees,

such as Michelle Valencia, a former senior trader, agreed to arrangements, contracts, agreements,

and a combination and conspiracy which prevented full and free competition in the trading and

sale of natural gas, or which tended to advance or control the market prices of natural gas that its

affiliates sold in the United States and in Wisconsin. During the Relevant Time Period and in

furtherance of defendants’ unlawful arrangements, contracts, agreements, and combination and

conspiracy, Dynegy Marketing & Trade’s officers or directors, such as Stephan W. Bergstrom

and Dan W. Ryser, and employees, such as Michelle Valencia, a former senior trader, made

strategic marketing policies and decisions concerning natural gas and the reporting of natural gas

trade information to reporting firms for use in the calculation of natural gas price indices that

affected the market prices of natural gas which Dynegy Marketing & Trade sold in Wisconsin

and elsewhere, and those policies and decisions were implemented on an operational level by

Dynegy Marketing & Trade’s employees.

       40.     On September 25, 2002, Dynegy announced that 15 of its employees had engaged

in reporting false data to price compilers. Dynegy Marketing & Trade’s employees have stated

the manner by which they reported trades to industry publications was similar to the way in

which it was done at their previous companies, and that this illegal practice was “common

practice in the industry” during the Relevant time period.




                                               - 24 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2559
                                                                  25 of  of 59



       41.      In July 2005, acting on the results of a grand jury investigation, the United States

indicted former Dynegy Marketing & Trade natural gas trader Michelle Marie Valencia and

former El Paso Corporation trader Greg Singleton, alleging that they—in conspiracy with each

other and with other unknown persons—made numerous false reports of natural gas trades to

index publishers. The precise identity of the other unknown persons who were involved in the

conspiracy are currently unknown to the plaintiffs, but on information and belief, they are the

defendants and the non-defendant co-conspirators named below. The indictment of Valencia and

Singleton indicates that the false information they reported to publications affected and tended to

affect index prices, and thereby the price of natural gas in countless transactions all across the

United States, which potentially cost consumers of natural gas great sums of money. As part of

the conspiracy alleged in the indictment, Singleton and Valencia discussed what trades they did

and did not intend to report to index publications, they agreed to report at least one trade between

El Paso and Dynegy that was not real, they agreed not to report one or more natural gas trades

between Dynegy and El Paso that were in fact real trades, and they caused other employees of

Dynegy and El Paso to report fictitious gas trades to NGI and Inside FERC. In a second

superseding indictment relating to Valencia filed in March 2006, the United States alleged that

when Valencia reported false information to Inside FERC and Natural Gas Intelligence in 2000

and 2001, she affected and tended to affect index prices, and thereby the price of natural gas paid

by consumers. In August 2006, Valencia of Dynegy was convicted of seven counts of wire fraud

relating to reporting false natural gas trades, and Singleton of El Paso was convicted of a count

of wire fraud relating to reporting false natural gas trades.

       42.     In December, 2002, Dynegy Marketing & Trade and West Coast Power LLC,

paid $5 million in civil penalties to the United States Commodity Future Trading Commission to




                                                - 25 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2659
                                                                  26 of  of 59



settle charges of false reporting and attempted manipulation of natural gas prices. The charges

included that Dynegy Marketing & Trade and West Coast Power LLC conspired together to

report false offsetting trades. By reporting offsetting trades, the companies intended to make

their false trades look more believable to the index publishers.

       43.     Defendant Dynegy Inc. is liable for the debts and obligations of its wholly owned

and controlled subsidiary Dynegy GP Inc. DMT Holdings, L.P. (d/b/a Dynegy Marketing &

Trade). Throughout the Relevant Time Period, Dynegy Inc. was aware of the illegal behavior

being engaged in by its subsidiary, had the power to and could have prevented the illegal

behavior, and did nothing to stop the illegal behavior, while at the same time adding millions of

dollars in profits from its subsidiary to its consolidated financials. Shortly after the subsidiary’s

illegal behavior became public, on October 16, 2002, Dynegy Inc.’s interim CEO Dan Dienstbier

announced that Dynegy Inc. was abandoning its merchant energy operation. On information and

belief, the way in which the subsidiary was created and capitalized, and the moves relating to

discontinuing its operations, have left the subsidiary with insufficient assets to pay the judgment

that was foreseeable when Dynegy Inc. first became aware of, or should have become aware of,

the illegal behavior engaged in by its subsidiary.

F.     The El Paso Defendants: El Paso Corporation and El Paso Marketing, L.P. (f/k/a El
                             Paso Merchant Energy, L.P.)

       44.     Defendant El Paso Corporation is a Delaware corporation in good standing with

its principal place of business in Houston, Texas. El Paso consistently described itself during the

Relevant Time Period as North America’s leading provider of natural gas services. El Paso

Corporation wholly owns and controls its subsidiary, El Paso Marketing, L.P. (f/k/a El Paso

Merchant Energy, L.P.), a Delaware limited partnership with its principal place of business in

Houston, Texas. On information and belief, grounds exist for disregarding the corporate fiction



                                               - 26 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2759
                                                                  27 of  of 59



between the El Paso Defendants based on the rules relating to partnerships generally and such

cases as Weibke, Consumer's Co-op., Cemetery Services, and Conservatorship of Prom. El Paso

Corporation buys, sells, stores, and transports natural gas, including its own or its affiliates’

production, in the United States and in Wisconsin.

       45.     Defendant El Paso Corporation directly and through affiliates it owns and

controls, made arrangements, contracts, and agreements, and entered into a combination and

conspiracy between the defendants which prevented full and free competition in the trading and

sale of natural gas, or which tended to advance or control the market prices of natural gas.

El Paso Corporation’s actions were intended to have, and did have, a direct, substantial and

reasonably foreseeable effect on commerce in Wisconsin during the Relevant Time Period. On

information and belief, during the Relevant Time Period El Paso Corporation, either directly or

indirectly through one of its controlled affiliates, engaged in the practice of wash sales, and

manipulated market indices through the reporting of false trading information. In furtherance of

such unlawful arrangements, contracts, agreements, and combination and conspiracy, El Paso

Corporation’s officers or directors, such as Ralph Eads, Executive Vice President of El Paso,

agreed to arrangements, contracts, agreements, and to a combination and conspiracy which

prevented full and free competition in the trading and sale of natural gas, or which tended to

advance or control the market prices of natural gas that its affiliates sold in the United States and

in Wisconsin. During the Relevant Time Period and in furtherance of defendants’ unlawful

arrangements, contracts, agreements, and combination and conspiracy, El Paso Corporation’s

officers or directors, such as Ralph Eads, Executive Vice President, made strategic marketing

policies and decisions concerning natural gas and the reporting of natural gas trade information

to reporting firms for use in the calculation of natural gas price indices that affected the market




                                               - 27 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2859
                                                                  28 of  of 59



prices of natural gas, and those policies and decisions were implemented on an operational level

by affiliates, such as El Paso Merchant Energy, L.P., in the United States and in Wisconsin.

       46.     Personal jurisdiction exists over El Paso Corporation based upon the activities of

its corporate affiliates, in particular El Paso Merchant Energy, L.P., that traded and sold natural

gas in the United States and in Wisconsin during the Relevant Time Period. El Paso Merchant

Energy, L.P. entered into a long term GISB natural gas supply agreement with Wisconsin

Electric Power Company during the Relevant Time Period, and sold natural gas to Wisconsin

Electric Power Company pursuant to that agreement. El Paso Corporation and its affiliates

consistently have presented a common corporate image to customers in the United States and in

Wisconsin through their marketing efforts and materials. In March, 2003, El Paso Corporation

and El Paso Merchant Energy, L.P., paid $20 million in civil penalties to the United States

Commodity Futures Trading Commission to settle charges of false reporting and attempted

manipulation of natural gas prices. In November, 2004, three former natural gas traders of El

Paso Merchant Energy, L.P., Donald E. Burwell, James P. Phillips, and Greg Singleton, were

charged by the United States Department of Justice, U.S. Attorney’s Office for the Southern

District of Texas, based on a grand jury indictment, with conspiracy, false reporting, and wire

fraud related to the transmission of allegedly inaccurate trade reports to industry price compilers

which used the reported trades to calculate the index price of natural gas. El Paso trader Todd

Gelger was sentenced to two years in federal prison following his conviction for reporting false

information related to natural gas trades. El Paso trader Donald E. Burwell pled guilty in

February 2006, to false reporting of natural gas trades. In the indictment relating to Burwell the

grand jury charged that he and other traders with whom he combined, conspired and agreed

reported false trading information, which affected index prices, and thereby, the price of natural




                                              - 28 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  2959
                                                                  29 of  of 59



gas in countless transactions around the country, and potentially cost consumers of natural gas

great sums of money.

       47.     In July 2005, acting on a grand jury investigation, the United States indicted

former El Paso Corporation trader Greg Singleton, along with former Dynegy Marketing &

Trade natural gas trader Michelle Marie Valencia, alleging that during the Relevant Time Period

they engaged in a conspiracy—with each other and with other unknown persons—to make

numerous false reports of natural gas trades to index publishers. The precise identity of the other

unknown persons who were involved in the conspiracy are currently unknown to the plaintiffs,

but on information and belief, they are the defendants and the non-defendant co-conspirators

named below. Their indictment indicates that the false information they reported to publications

affected and tended to affect index prices, and thereby the price of natural gas in countless

transactions all across the United States, which potentially cost consumers of natural gas great

sums of money. As part of the conspiracy alleged in the indictment, they discussed what trades

they did and did not intend to report to index publications, they agreed to report at least one trade

between El Paso and Dynegy that was not real, they agreed not to report one or more natural gas

trades between Dynegy and El Paso that were in fact real trades, and they caused other

employees of Dynegy and El Paso to report fictitious gas trades to NGI and Inside FERC. In

August 2006, Valencia of Dynegy was convicted of seven counts of wire fraud relating to

reporting false natural gas trades, and Singleton of El Paso was convicted of a count of wire

fraud relating to reporting false natural gas trades. In December 2003, El Paso trader Todd

Geiger, a former vice president of El Paso, pled guilty to reporting 48 fake trades in November

2003 to the publication Inside FERC. Geiger admitted in court that he knew the trades were

false and that the index was used to price natural gas. In October 2004, four former El Paso




                                               - 29 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3059
                                                                  30 of  of 59



Corporation natural gas traders (Christopher Bakkenist, Donald Guilbault, William Ham and

Dallas Dean) each pleaded guilty to making false reports used to calculate the index price of

natural gas during the Relevant Time Period.

       48.     Defendant El Paso Merchant Energy, L.P. is a Delaware limited partnership with

its principal place of business in Houston, Texas. El Paso Merchant Energy, L.P. is wholly

owned and controlled by its parent company, El Paso Corporation, a Delaware corporation with

its principal place of business in Houston, Texas. El Paso Merchant Energy, L.P. is wholly

owned and controlled by defendant El Paso Corporation concerning both the conduct of its

business generally within Wisconsin and in particular its conduct in furtherance of defendants’

unlawful arrangements, contracts, agreements, combination and conspiracy. During the Relevant

Time Period and in furtherance of defendants’ unlawful agreements, officers or directors of El

Paso Corporation, such as Ralph Eads, Executive Vice President of El Paso Corporation and

President of El Paso’s Merchant Energy Group, made strategic marketing policies and decisions

concerning natural gas and the reporting of natural gas trade information to reporting firms for

use in the calculation of natural gas price indices that affected the market prices of natural gas

which El Paso Merchant Energy, LP. sold in Wisconsin and elsewhere. El Paso Merchant

Energy, L.P. buys, sells and transports natural gas, including its own or its affiliates’ production,

in the United States and in Wisconsin.

      G.    The CMS Defendants: CMS Energy Corporation (a/k/a CMS Energy), CMS
   Energy Resource Management Company (f/k/a CMS Marketing Services & Trading
      Company), and Cantera Gas Company, LLC (f/k/a CMS Field Services, Inc.)

       49.     Defendant CMS Energy Corporation is a Michigan corporation in good standing

with its principal place of business in Jackson, Michigan. CMS Energy Corporation wholly

owned and controlled during the Relevant Time Period its subsidiary CMS Marketing Services




                                               - 30 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3159
                                                                  31 of  of 59



& Trading Company (n/k/a CMS Energy Resource Management Company), a Michigan

corporation with its principal place of business in Houston, Texas. CMS Energy Corporation

wholly owned and controlled during the Relevant Time Period CMS Field Services, Inc. (n/k/a

Cantera Gas Company, LLC), a Michigan corporation with its principal place of business in

Tulsa, Oklahoma. On information and belief, grounds exist for disregarding the corporate fiction

between the CMS Defendants based on such cases as Weibke, Consumer's Co-op., Cemetery

Services, and Conservatorship of Prom. CMS Energy Corporation wholly owned and controlled

CMS Marketing Services & Trading Company, CMS Field Services, Inc., and other affiliates or

divisions that regularly conducted business in Wisconsin during the Relevant Time Period.

       50.     Defendant CMS Energy Corporation, directly and through affiliates it owns and

controls, made arrangements, contracts, and agreements, and entered into a combination and

conspiracy between the defendants which prevented full and free competition in the trading and

sale of natural gas, or which tended to advance or control the market prices of natural gas. CMS

Energy Corporation’s actions were intended to have, and did have, a direct, substantial and

reasonably foreseeable effect on commerce in Wisconsin during the Relevant Time Period. On

information and belief, during the Relevant Time Period CMS Energy Corporation, either

directly or indirectly through one of its controlled affiliates, engaged in the practice of wash

sales, and manipulated market indices through the reporting of false trading information. In

furtherance of such unlawful arrangements, contracts, agreements, and combination and

conspiracy, CMS Energy Corporation’s officers or directors, such as Victor J. Fryling, President

and Chief Operating Officer, agreed to arrangements, contracts, agreements, and a combination

and conspiracy which prevented full and free competition in the trading and sale of natural gas,

or which tended to advance or control the market prices of natural gas which its affiliates sold in




                                              - 31 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3259
                                                                  32 of  of 59



the United States and in Wisconsin. During the Relevant Time Period and in furtherance of

defendants’ unlawful arrangements, contracts, agreements, and combination and conspiracy,

CMS Energy Corporation’s officers or directors, such as Victor J. Fryling, President and Chief

Operating Officer, made strategic marketing policies and decisions concerning natural gas and

the reporting of natural gas trade information to reporting firms for use in the calculation of

natural gas price indices that affected the market prices of natural gas which was sold, and those

policies and decisions were implemented on an operational level by affiliates, such as CMS

Marketing Services & Trading Company and CMS Field Services, Inc., in the United States and

in Wisconsin.

       51.      Personal jurisdiction exists over CMS Energy Corporation based upon the

activities of its corporate affiliates, in particular CMS Marketing, Services & Trading Company

and CMS Field Services, Inc., that traded and sold natural gas in the United States and in

Wisconsin during the Relevant Time Period.        CMS Energy Corporation, either directly or

through one of its affiliates, entered into a long term GISB natural gas supply agreement with

Wisconsin Electric Power Company during the Relevant Time Period, and sold natural gas to

Wisconsin Electric Power Company pursuant to that agreement. CMS Energy Corporation and

its affiliates consistently have presented a common corporate image to customers in the United

States and in Wisconsin through their marketing efforts and materials. In November, 2003, CMS

Energy Corporation, CMS Marketing, Services & Trading Company, and CMS Field Services,

Inc. paid $16 million in civil penalties to the United States Commodity Futures Trading

Commission to settle charges of false reporting and attempted manipulation of natural gas prices.

       52.      Defendant CMS Marketing Services & Trading Company was a Michigan

corporation registered as a foreign corporation in good standing in Wisconsin during the




                                              - 32 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3359
                                                                  33 of  of 59



Relevant Time Period with its principal place of business in Houston, Texas. CMS Marketing

Services & Trading Company was wholly owned and controlled during the Relevant Time

Period by its parent, CMS Energy Corporation, a Michigan corporation with its principal place of

business in Jackson, Michigan. CMS Marketing Services & Trading Company was wholly

owned and controlled by defendant CMS Energy Corporation concerning both the conduct of its

business generally within Wisconsin and in particular its conduct in furtherance of defendants’

unlawful arrangements, contracts, agreements, combination and conspiracy. During the Relevant

Time Period and in furtherance of defendants’ unlawful agreements, officers or directors of CMS

Energy Corporation, such as Victor J. Fryling, President and Chief Operating Officer, made

strategic marketing policies and decisions concerning natural gas and the reporting of natural gas

trade information to reporting firms for use in the calculation of natural gas price indices that

affected the market prices of natural gas which CMS Marketing Services & Trading Company

sold. CMS Marketing Services & Trading Company bought, sold and transported natural gas,

including its own or its affiliates’ production, during the Relevant Time Period in the United

States and in Wisconsin.

       53.     Defendant Cantera Gas Company, LLC (f/k/a CMS Field Services, Inc., Inc.) at

all relevant times was a Michigan corporation in good standing during the Relevant Time Period

with its principal place of business in Tulsa, Oklahoma. CMS Field Services, Inc. was wholly

owned and controlled during the Relevant Time Period by its parent, CMS Energy Corporation, a

Michigan corporation with its principal place of business in Jackson, Michigan. CMS Field

Services, Inc. changed its name after the Relevant Time Period to CMS Continental Natural Gas,

Inc., and later to Cantera Gas Company, LLC. CMS Field Services, Inc. was wholly owned and

controlled by defendant CMS Energy Corporation concerning both the conduct of its business




                                              - 33 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3459
                                                                  34 of  of 59



generally within Wisconsin and in particular its conduct in furtherance of defendants’ unlawful

arrangements, contracts, agreements, combination and conspiracy. During the Relevant Time

Period and in furtherance of defendants’ unlawful arrangements, contracts, agreements, and

combination and conspiracy, one or more officers or directors of CMS Energy Corporation, such

as Victor J. Fryling, President and Chief Operating Officer, made strategic marketing policies

and decisions concerning natural gas and the reporting of natural gas trade information to

reporting firms for use in the calculation of natural gas price indices that affected the market

prices of natural gas which CMS Field Services, Inc. and CMS Marketing Services & Trading

Company sold. On or about February 1, 2005, the Commodity Futures Trading Commission

filed a civil action in United States District Court for the Northern District of Oklahoma, against

Jeffrey A. Bradley (formerly the manager of marketing for CMS Field Services, Inc.), and

Robert L. Martin (formerly the director of gas supply for CMS Field Services, Inc.) alleging that

they conspired to submit false or misleading or knowingly inaccurate price and volume

information to Gas Daily and other price compilers, between January, 2001 and October, 2002.

In one telephone conversation between Bradley and Martin, these men “openly discussed a plan

to ‘make up some numbers and turn them into the reporting firms.’” Further details regarding

the conspiracy are set forth in U.S. Commodity Futures Trading Commission v. Bradley, 408 F.

Supp. 2d 1214, 1221 (N.D. Okla. 2005)(decision denying defendants’ motion to dismiss, based

on the defendants’ characterization of facts, which the court found at least in part “disingenuous,

at best”); U.S. Commodity Futures Trading Commission v. Bradley, 2006 WL 2045847 (N.D.

Okla.)(decision denying defendant Robert Martin’s motion for summary judgment). CMS Field

Services, Inc. bought, sold, stored, and transported natural gas, including its own or its affiliates’

production, during the Relevant Time Period in the United States and in Wisconsin.




                                                - 34 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3559
                                                                  35 of  of 59



    H.      The CenterPoint Defendants: CenterPoint Energy, Inc., CenterPoint Energy
  Services, Inc. (f/k/a “CenterPoint Energy Marketing, Inc.” and “Reliant Energy Retail,
Inc.”), Reliant Energy, Inc. (f/k/a Reliant Resources, Inc.) and Reliant Energy Services, Inc.

       54.      Defendant CenterPoint Energy, Inc. is a Texas corporation in good standing with

its principal place of business in Houston, Texas. CenterPoint Energy, Inc. (f/k/a as Houston

Industries, Inc.) and Reliant Energy, Inc. became the parent of defendants Reliant Energy

Services, Inc. and Reliant Resources, Inc. as part of a corporate restructuring of Reliant Energy,

Inc. in January, 2002. CenterPoint Energy, Inc. wholly owns and controls Reliant Energy

Services, Inc. and is responsible for its illegal acts. On information and belief, grounds exist for

disregarding the corporate fiction between the CenterPoint Defendants based on such cases as

Weibke, Consumer's Co-op., Cemetery Services, and Conservatorship of Prom. CenterPoint

Energy, Inc., through its affiliates, buys and sells natural gas, including its own or its affiliates’

production, in the United States and in Wisconsin.

       55.      Defendant Reliant Energy, Inc. is a Delaware corporation in good standing with it

principal place of business in Houston, Texas. In April, 2004, Reliant Energy, Inc. officially

changed its name from Reliant Resources, Inc. Reliant Resources, Inc. wholly owned and

controlled its subsidiary Reliant Energy Services, Inc. during the Relevant Time Period, a

Delaware corporation with its principal place of business in Houston, Texas. Reliant Energy,

Inc., f/k/a Reliant Resources, Inc., buys, sells, and transports natural gas in the United States and

in Wisconsin.

       56.      Defendant Reliant Energy, Inc., f/k/a Reliant Resources, Inc., directly and through

affiliates it owns and controls, made arrangements, contracts, and agreements, and entered into a

combination and conspiracy between the defendants which prevented full and free competition in

the trading and sale of natural gas, or which tended to advance or control the market prices of




                                                - 35 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3659
                                                                  36 of  of 59



natural gas. Reliant Energy, Inc., f/k/a Reliant Resources, Inc.’s actions were intended to have,

and did have, a direct, substantial and reasonably foreseeable effect on commerce in Wisconsin

during the Relevant Time Period. On information and belief, during the Relevant Time Period

Reliant Energy, Inc., either directly or indirectly through one of its controlled affiliates, engaged

in the practice of wash sales, and manipulated market indices through the reporting of false

trading information. In furtherance of such unlawful arrangements, contracts, agreements, and

combination and conspiracy, Reliant Energy, Inc., f/k/a Reliant Resources, Inc.’s officers or

directors, such as Joe Bob Perkins, Executive Vice President and Group President, Wholesale

Businesses in 2000 and 2001, agreed to arrangements, contracts, agreements, and a combination

and conspiracy which prevented full and free competition in the trading and sale of natural gas,

or which tended to advance or control the market prices of natural gas that its affiliates sold in

the United States or in Wisconsin. During the Relevant Time Period and in furtherance of

defendants’ unlawful arrangements, contracts, agreements, and combination and conspiracy,

Reliant Energy, Inc., f/k/a Reliant Resources, Inc.’s officers or directors, such as Joe Bob

Perkins, Executive Vice President and Group President, Wholesale Businesses in 2000 and 2001,

made strategic marketing policies and decisions concerning natural gas and the reporting of

natural gas trade information to reporting firms for use in the calculation of natural gas price

indices that affected the market prices of natural gas which was sold, and those policies and

decisions were implemented on an operational level by affiliates, such as Reliant Energy

Services, Inc.

       57.       Personal jurisdiction exists over Reliant Energy, Inc., f/k/a Reliant Resources, Inc.

based upon the activities of its corporate affiliates, in particular Reliant Energy Services, Inc.,

that traded and sold natural gas in the United States and in Wisconsin during the Relevant Time




                                                - 36 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3759
                                                                  37 of  of 59



Period. Reliant Energy, Inc. entered into a long term GISB natural gas supply agreement with

Wisconsin Electric Power Company during the Relevant Time Period, and sold natural gas to

Wisconsin Electric Power Company pursuant to that agreement. Reliant Energy, Inc., f/k/a

Reliant Resources, Inc. and its affiliates consistently have presented a common corporate image

to customers in the United States and in Wisconsin through their marketing efforts and materials.

       58.     Defendant Reliant Energy Services, Inc. is a Delaware corporation registered as a

foreign corporation in good standing in Wisconsin during the Relevant Time Period with its

principal place of business in Houston, Texas. Reliant Energy Services, Inc. is wholly owned

and controlled during the Relevant Time Period by its parent, Reliant Energy, Inc., f/k/a Reliant

Resources, Inc., a Delaware corporation with its principal place of business in Houston, Texas.

Reliant Energy Services, Inc. is wholly owned and controlled by defendant Reliant Resources,

Inc. concerning both the conduct of it business generally within Wisconsin and in particular its

conduct in furtherance of defendants’ unlawful arrangements, contracts, agreements, and

combination and conspiracy. Reliant Energy Services, Inc. buys, sells, and transports natural gas

in the United States and in Wisconsin. Reliant Energy Services, Inc. (d/b/a Reliant Energy) sold

over $20 million worth of natural gas to plaintiff Ladish Co. Inc. during the Relevant Time

Period. On information and belief, during the Relevant Time Period Reliant Energy Services,

Inc. sold natural gas to many other members of the class, both itself and through middlemen, for

use in Wisconsin. In November, 2003, Reliant Energy Services, Inc. paid an $18 million civil

penalty to the United States Commodity Futures Trading Commission to settle charges of false

reporting and attempted manipulation of natural gas prices, including charges of wash sales. The

precise identity of the other parties that engaged in wash sales transactions with Reliant, are

currently unknown to the plaintiffs, but on information and belief are the other defendants in this




                                              - 37 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3859
                                                                  38 of  of 59



action and the non-defendant co-conspirators named below. In November, 2004, a former

natural gas trader of Reliant Energy Services, Inc., Jerry A. Futch, was charged by the United

States Department of Justice, U.S. Attorney’s Office in the Southern District of Texas, based on

a grand jury indictment for reporting false trades in 2000 and 2001 to industry price compilers

which used the reported trades to calculate Inside FERC’s index price of natural gas. In 2005,

Futch pled guilty to one count of delivering knowingly inaccurate reports concerning market

information that affected and tended to affect the price of natural gas in interstate commerce.

       59.     Defendant CenterPoint Energy, Inc. is liable for the debts and obligations of its

wholly owned and controlled subsidiaries Reliant Energy, Inc. (f/k/a Reliant Resources, Inc.),

Reliant Energy Services, Inc., CenterPoint Energy Services, Inc. (d/b/a “CenterPoint Energy,”

and f/ka/ CenterPoint Energy Marketing, Inc., CenterPoint Energy Gas Services, Inc., and

Reliant Energy Retail, Inc.) Throughout the Relevant Time Period, CenterPoint was aware of

the illegal behavior being engaged in by its subsidiaries, had the power to and could have

prevented the illegal behavior, and did nothing to stop the illegal behavior, while at the same

time adding millions of dollars in profits from its subsidiaries to its consolidated financials.

Shortly after the subsidiaries illegal behavior became public, in March 2003, CenterPoint

announced closure of its proprietary natural gas trading operation. On information and belief,

the way in which the subsidiaries were created and capitalized, and the parent company’s moves

relating to discontinuing operations, have left the subsidiaries with insufficient assets to pay the

judgment that was foreseeable when CenterPoint Energy, Inc. first became aware of, or should

have become aware of, the illegal behavior engaged in by its subsidiaries.

       60.     CenterPoint Energy Services, Inc., d/b/a “CenterPoint Energy,” is a corporation

organized and existing under the laws of the State of Delaware, registered to do business in the




                                               - 38 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  3959
                                                                  39 of  of 59



State of Wisconsin, with its principal place of business located at 1111 Louisiana, Houston,

Texas.     CenterPoint Energy Services, Inc. was formerly known as CenterPoint Energy

Marketing, Inc., CenterPoint Energy Gas Services, Inc., and Reliant Energy Retail, Inc. During

the Relevant Time Period, CenterPoint Energy Services, Inc. (d/b/a CenterPoint Energy) sold

natural gas directly to the plaintiff Ladish Co., Inc. for use in Wisconsin, and to many other

members of the class, both itself and through middlemen.       Personal jurisdiction exists over

CenterPoint Energy Services based upon its activities and on the activities of its corporate

affiliates, that traded and sold natural gas in the United States and in Wisconsin during the

Relevant Time Period. CenterPoint Energy Services, Inc., d/b/a “CenterPoint” and its affiliates

consistently have presented a common corporate image to customers in the United States and in

Wisconsin through their marketing efforts and materials.

                             I.     Coral Energy Resources, L.P.

         61.   Defendant Coral Energy Resources, L.P. is a Delaware limited partnership in

good standing with its principal place of business in Houston, Texas. Coral Energy Resources,

L.P. is wholly owned and controlled by Coral Energy Holdings, L.P., and is an affiliate of Shell

Oil Company, and Shell Trading Gas and Power Company. Coral Energy Resources, L.P. was

one of the largest natural gas marketers in the United States and conducted natural gas marketing

operations at eastern and western power and natural gas trading hubs for the Eastern and Western

United States during the Relevant Time Period. Coral Energy Resources sells 100% of its parent

companies’ natural gas production. Coral Energy Resources, L.P. regularly conducts business in

Wisconsin. Coral Energy Resources, L.P. entered into a long term GISB natural gas supply

agreement with Wisconsin Electric Power Company during the Relevant Time Period, and sold

natural gas to Wisconsin Electric Power Company pursuant to that agreement.




                                             - 39 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4059
                                                                  40 of  of 59



       62.     Defendant Coral Energy Resources, L.P. made arrangements, contracts, and

agreements, and entered into a combination and conspiracy between the defendants which

prevented full and free competition in the trading and sale of natural gas, or which tended to

advance or control the market prices of natural gas. Coral Energy Resources, L.P.’s actions were

intended to have, and did have, a direct, substantial and reasonably foreseeable effect on

commerce in Wisconsin during the Relevant Time Period. On information and belief, during the

Relevant Time Period Coral Energy Resources, L.P., either directly or indirectly through one of

its controlled affiliates, engaged in the practice of wash sales, and manipulated market indices

through the reporting of false trading information.           In furtherance of such unlawful

arrangements, contracts, agreements, and combination and conspiracy, Coral Energy Resources,

L.P.’s officers, directors and/or employees agreed to arrangements, contracts, agreements, and a

combination and conspiracy which prevented full and free competition in the trading and sale of

natural gas, or which tended to advance or control the market prices of natural gas that its

affiliates sold in the United States and in Wisconsin. During the Relevant Time Period and in

furtherance of defendants’ unlawful arrangements, contracts, agreements, and combination and

conspiracy, Coral Energy Resources, L.P.’s officers, directors, and/or employees made strategic

marketing policies and decisions concerning natural gas and the reporting of natural gas trade

information to reporting firms for use in the calculation of natural gas price indices that affected

the market prices of natural gas which Coral Energy Resources, L.P. sold in Wisconsin and

elsewhere, and those policies and decisions were implemented on an operational level by Coral

Energy Resources, L.P.’s employees in the United States and in Wisconsin. In July, 2004, Coral

Energy Resources, L.P. paid $30 million in civil penalties to the United States Commodity

Futures Trading Commission to settle charges of false reporting and attempted manipulation of




                                               - 40 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4159
                                                                  41 of  of 59



natural gas prices. In March 2005, Coral Energy Resources, L.P. agreed to pay $3.5 million to

resolve a dispute with the CFTC regarding whether it had sufficiently investigated, or accurately

reported the results of its investigation, into trader false reporting of trades to index publishers

during the Relevant Time Period. On information and belief, Coral and its affiliates engaged in

nearly 150 wash trades during the Relevant Time Period. In February 2005 the CFTC filed

federal civil injunction actions against Dennette Johnson, Courtney Cubbison Moore, Robert

Harp, Anthony Dizona, John Tracy and Kelly Dyer—all employees or former employees of

Shell Trading Gas and Power Company—seeking to bar their attempting to manipulate the price

of natural gas in interstate commerce by reporting biased information to price reporting

companies. Johnson, Moore, Harp, Dizona, Tracy and Dyer would regularly circulate an e-mail

with directions to the traders to report prices in such a way that it would benefit either the

positions of Shell Trading Gas and Power Company or Coral Energy Resources, L.P., to which

the traders at Shell Trading Gas and Power Company provided services. This was done with the

intent to manipulate prices during the Relevant Time Period. Further details regarding the

conspiracy are set forth in U.S. Commodity Futures Trading Commission v. Johnson, 408 F.

Supp. 2d 259 (S.D. Tex. 2005)(decision denying defendants’ motion to dismiss).

 J.      The Xcel Defendants: Xcel Energy, Inc., E prime Inc. and Northern States Power
                                       Company

       63.     Defendant Xcel Energy, Inc., is a Minnesota corporation in good standing with its

principal place of business in Minneapolis, Minnesota. Xcel Energy, Inc., wholly owned and

controlled during the Relevant Time Period its subsidiary, E prime Inc., a Colorado corporation

with its principal place of business in Denver, Colorado, its subsidiary Northern States Power

Company, a Wisconsin corporation with its principal place of business in Eau Claire, Wisconsin,

and NRG Energy, Inc., a Delaware corporation with its principal place of business in



                                               - 41 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4259
                                                                  42 of  of 59



Minneapolis, Minnesota. On information and belief, grounds exist for disregarding the corporate

fiction between the Xcel Defendants based on such cases as Weibke, Consumer's Co-op.,

Cemetery Services, and Conservatorship of Prom. Xcel Energy, Inc., and its affiliates or

divisions engaged in energy marketing and trading, and transportation, storage, and marketing of

natural gas in Wisconsin during the Relevant Time Period.

       64.     Defendant Xcel Energy, Inc., during the Relevant Time Period was one of the

largest power companies in the United States. Xcel Energy, Inc. directly and through affiliates it

owns and controls, made arrangements, contracts, and agreements, and entered into a

combination and conspiracy between the defendants which prevented full and free competition in

the trading and sale of natural gas, or which tended to advance or control the market prices of

natural gas. Xcel Energy, Inc.’s actions were intended to have, and did have, a direct, substantial

and reasonably foreseeable effect on commerce in Wisconsin, during the Relevant Time Period.

On information and belief, during the Relevant Time Period Xcel Energy, Inc., either directly or

indirectly through one of its controlled affiliates, engaged in the practice of wash sales, and

manipulated market indices through the reporting of false trading information. In furtherance of

such unlawful arrangements, contracts, agreements, and combination and conspiracy, Xcel

Energy, Inc.’s officers or directors, agreed to arrangements, contracts, agreements, and a

combination and conspiracy which prevented full and free competition in the trading and sale of

natural gas, or which tended to advance or control the market prices of natural gas which its

affiliates sold in the United States and in Wisconsin. During the Relevant Time Period and in

furtherance of defendants’ unlawful arrangements, contracts, agreements, and combination and

conspiracy, Xcel Energy, Inc.’s officers or directors, made strategic marketing policies and

decisions concerning natural gas and the reporting of natural gas trade information to reporting




                                              - 42 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4359
                                                                  43 of  of 59



firms for use in the calculation of natural gas price indices that affected the market prices of

natural gas which was sold, and those policies and decisions were implemented on an operational

level by affiliates, such as E prime Inc., in the United States and in Wisconsin.

       65.     Personal jurisdiction exists over Xcel Energy, Inc., based upon the activities of its

corporate affiliates, in particular E prime Inc., Northern States Power Company and NRG

Energy, Inc., which traded and sold natural gas in the United States and in Wisconsin during the

Relevant Time Period.      Xcel Energy, Inc., and its affiliates consistently have presented a

common corporate image to customers in the United States and in Wisconsin through their

marketing efforts and materials.

       66.     During the Relevant Time Period, Xcel Energy, Inc. owned and controlled NRG

Energy, Inc. (“NRG”). NRG was formed in 1992 as a subsidiary of Northern States Power,

which in 2000 was merged into New Century Energies, Inc., to form Xcel Energy, Inc. In 2001,

NRG was one of the largest power companies worldwide, and sold natural gas to companies

located in Wisconsin. In 2003, NRG commenced voluntary petitions under Chapter 11 of the

bankruptcy code, and in November 2003, the bankruptcy court entered an order confirming

NRG’s plan of reorganization. From at least August 2001 through May 2002 (i.e., during the

time NRG was owned and controlled by Xcel Energy, Inc.), NRG traders knowingly delivered

false trade reports to price index compilers such as Gas Daily for the purpose of influencing the

price of natural gas in interstate commerce. In July 2004, the CFTC commenced an action

against NRG seeking a permanent injunction precluding NRG from making false trade reports.

       67.     Defendant E prime Inc. is a Colorado corporation in good standing with its

principal place of business in Denver, Colorado. E prime Inc. is wholly owned and controlled by

its parent company, Xcel Energy, Inc., a Minnesota corporation with its principal place of




                                               - 43 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4459
                                                                  44 of  of 59



business in Minneapolis, Minnesota. E prime Inc. is wholly owned and controlled by defendant

Xcel Energy, Inc., concerning both the conduct of its business generally within Wisconsin and in

particular its conduct in furtherance of defendants’ unlawful arrangements, contracts,

agreements, combination and conspiracy. During the Relevant Time Period and in furtherance

of defendants’ unlawful agreements, officers or directors of Excel Energy, Inc., made strategic

marketing policies and decisions concerning natural gas and the reporting of natural gas trade

information to reporting firms for use in the calculation of natural gas price indices that affected

the market prices of natural gas which E prime Inc. sold in Wisconsin and elsewhere. E prime

Inc. provided during the Relevant Time Period natural gas marketing, storage and risk

management services to industrial, commercial, and utility energy users and also engaged in

energy trading in the United States and in Wisconsin. E prime Inc. entered into a long term

GISB natural gas supply agreement with WE Energies (or one or more of its subsidiaries) during

the Relevant Time Period, and on information and belief sold natural gas to WE Energies (or one

or more of its subsidiaries) pursuant to that agreement. In January, 2004, Xcel Energy, Inc., and

E prime Inc., paid $16 million in civil penalties to the United States Commodity Futures Trading

Commission to settle charges of false reporting and attempted manipulation of natural gas prices.

       68.      Defendant Northern States Power Company is a Wisconsin corporation with its

principal place of business in Eau Claire Wisconsin. Northern States Power Company is wholly

owned and controlled by its parent company, Xcel Energy, Inc., a Minnesota corporation with its

principal place of business in Minneapolis, Minnesota. Northern States Power Company is

wholly owned and controlled by defendant Xcel Energy, Inc., concerning both the conduct of its

business generally within Wisconsin and in particular its conduct in furtherance of defendants’

unlawful arrangements, contracts, agreements, combination and conspiracy. During the Relevant




                                               - 44 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4559
                                                                  45 of  of 59



Time Period and in furtherance of defendants’ unlawful agreements, officers or directors of

Excel Energy, Inc., made strategic marketing policies and decisions concerning natural gas and

the reporting of natural gas trade information to reporting firms for use in the calculation of

natural gas price indices that affected the market prices of natural gas which Northern States

Power Company sold in Wisconsin and elsewhere. Northern States Power Company provided

during the Relevant Time Period natural gas marketing, storage and risk management services to

industrial, commercial, and utility energy users and also engaged in energy trading in the United

States and in Wisconsin.      In January, 2004, Northern States Power Company affiliated

companies Xcel Energy, Inc., and E prime Inc., paid $16 million in civil penalties to the United

States Commodity Futures Trading Commission to settle charges of false reporting and

attempted manipulation of natural gas prices.

                   ALLEGATIONS COMMON TO ALL DEFENDANTS

       69.    The unlawful arrangements, contracts, agreements, combination and conspiracy

set forth in this Complaint have been committed by defendants and were ordered and performed

by their officers, directors, agents, employees or representatives while actively engaged in the

management, direction, control or transaction of defendants’ business or affairs. At least by the

summer of 2000, by their marketplace behavior and agreement as to pricing, defendants and the

unnamed co-conspirators began and worked together to fraudulently increase the retail price of

natural gas paid by commercial entities in Wisconsin. This fraudulent agreement is evidenced

by, among other things, the daily exchange of price information by and among defendants and

the unnamed co-conspirators and the use of computer software programs and websites (including

Enron Online) by defendants and the unnamed co-conspirators, to collusively and artificially

inflate the retail price of natural gas paid by commercial entities in Wisconsin. Traders at the




                                                - 45 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4659
                                                                  46 of  of 59



defendants knew during the Relevant Time Period that price information being posted on Enron

Online was inaccurate information, and rather than disregard that information, or report the

inaccuracies, the traders went along with Enron’s inaccurate price postings, frequently passed

along those inaccurate postings to price index publishers, and themselves reported new

inaccurate trade information to the publishers of indices so as to manipulate market prices.

        70.     In September 2002, five major traders and their companies, including defendants

Dynegy Marketing & Trade, CMS Energy, Williams Energy Marketing & Trading, El Paso

Merchant Energy, L.P., American Electric Power Company, admitted that they provided falsified

information to Gas Daily and Inside FERC. The purpose and effect of these actions was to

collusively and artificially inflate the price of natural gas paid by commercial entities in

Wisconsin above competitive levels, forcing commercial entity natural gas consumers in

Wisconsin to pay much more for natural gas than they should have paid.

        71.     Upon information and belief, defendants were in regular and virtually continuous

contact with one another, including regular and extremely frequent communications with respect

to the spot price of natural gas and natural gas futures contracts.

        72.     Traders overstated prices to the reporting firms, which in turn published price data

that incorporate the overstated prices. This pervasive false reporting in the natural gas market

fed into the marketplace over and over again.

        73.     Defendants, directly or through their subsidiaries, affiliates, or agents, planned

and executed a scheme designed to cause price instability and increase volatility in spot prices

and thereby manipulate the price of natural gas futures. Defendants’ unlawful conduct produced

exorbitant illegal profits.




                                                - 46 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4759
                                                                  47 of  of 59



       74.    According to the CFTC, Platts’ published indices had a financial impact upon

billions of dollars worth of natural gas transactions during the Relevant Time Period. Between

November 2000 and October 2002, more than three-quarters of the trades some of the defendants

submitted to Platts were knowingly false or misleading.

       75.    Not all companies in the natural gas industry engaged in the illegal behavior in

which the defendants engaged during the Relevant Time Period. For instance, on information

and belief, BP Energy Company was a major trader of natural gas in the United States during the

Relevant Time Period, and established an effective program that ensured that the trading reports

that BP Energy Company provided to publishers of price indices were accurate. The illegal

behavior engaged in by the defendants was neither inevitable, nor natural, but was instead the

result of a conscious decision by the defendants to collusively manipulate the markets to their

advantage.

       76.    The behavior engaged in by the defendants that forms the basis of this suit was

not routine business behavior, but was instead highly illegal behavior that has resulted in the

criminal conviction or indictment of numerous industry insiders. This illegal behavior, and the

hundreds of millions of dollars in lucre that has flowed to the defendants during the Relevant

Time Period due to their engaging and permitting this illegal behavior, was only possible

because the defendants agreed to report their false trades to the industry publications and

newsletters identified above, and to structure their contracts such that those contracts were

pegged to the false reports contained in those publications and newsletters. It was known in the

natural gas producing and trading industry that these markets were subject to manipulation, and

the defendants avoided taking steps to ensure that effective compliance and reporting programs

were in place to prevent false reporting from occurring. Traders and executives at the defendants




                                             - 47 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4859
                                                                  48 of  of 59



companies knew prior to the Relevant Time Period that false reporting could occur, knew early

in the Relevant Time Period that Enron and many traders throughout the industry were engaging

in false reporting, and rather than reporting such, or resisting such, agreed to go along with the

practice, which caused substantial damages to the plaintiff class in this case.

       77.     Various other persons, entities, companies and corporations not named as

defendants, including some whose identities are presently unknown, participated as co-

conspirators with defendants in the violations alleged herein and have made statements and

performed acts in furtherance of those violations in the United States and elsewhere that had a

direct, substantial, and reasonably foreseeable effect on commerce in Wisconsin.         The co-

conspirators include, but are not limited to, Enron Energy Services, Inc. and Enron Power

Marketing, Inc., which paid a $35 million civil penalty (May 2004) to the CFTC; Aquila

Merchant Services, Inc., which paid a $26,500,000 civil penalty (June 2004) to the CFTC;

Calpine Energy Services, L.P., which paid a $1.5 million civil penalty (January, 2004) to the

CFTC; Cinergy Marketing & Trading, LP, which paid a $3 million civil penalty (November,

2004) to the CFTC; Dominion Resources, Inc., which paid a $4.25 million civil penalty

(September 2006) to the CFTC; Entergy Koch Trading L.P., which paid $3 million civil penalty

(January 2004) to the CFTC; WD Energy Services Inc., f/k/a EnCana Energy Services, Inc.,

which paid a $20 million civil penalty (July, 2003) to the CFTC; Enserco Energy, Inc., which

paid a $3 million civil penalty (July, 2003) to the CFTC; Entergy Koch Trading, L.P., which paid

a $3 million civil penalty (January, 2004) to the CFTC; Mirant Americas Energy Marketing,

L.P., which paid a $12.5 million civil penalty (December, 2004) to the CFTC; NRG Energy, Inc.;

Western Gas Resources, Inc., which paid a $7 million civil penalty (July 2004) to the CFTC;




                                               - 48 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  4959
                                                                  49 of  of 59



Sempra Energy, including affiliate Sempra Energy Trading, and their respective officers,

directors, and employees.

       78.     The CFTC order relating to WD Energy Services indicates that at least one of WD

Energy Services’ employees discussed false reporting with traders at two other energy

companies. While the plaintiffs do not know the precise identity of the other two energy

companies, on information and belief, those two companies are defendants in this case.

       79.     Traders at Mirant Energy Marketing, L.P. conspired with one or more traders at

Cinergy Corporation to make false reports of trades to market reporters so as to manipulate

prices during the time period from January 2000 to early 2001. Specifically, Michael Whalen (a

trader with Cinergy) had a telephone conversation with Christopher McDonald (a trader with

Americas Energy Marketing, L.P.), wherein they conspired about how they should report false

trades to Inside FERC to manipulate market prices, and how to make such reports believable,

with Whalen saying to McDonald “hey, do you want to fax me . . . exactly what you guys are

going to write down so its more believable . . . I’ll just write the exact opposite.” These actions

lead the CFTC to file a civil federal injunctive action against Whalen and McDonald and other

traders at Mirant.

       80.     In another example, between May 2000 and October 2002, Matthew Reed, Darrell

Danyluk and Shawn McLaughlin engaged in false reporting and attempted manipulation of

natural gas prices while employed by Enserco Energy Services. Reed continued to engage in

coordinated false reporting after he left Enserco, and became a trader at Concord Energy LLC.

While at Enserco, Reed in Colorado and Danyluk in Calgary coordinated on an almost daily

basis how they wanted to report fictitious trades to numerous reporting firms, including Gas

Daily, and National Gas Intelligence. Reed and Danyluk called this their “double dipping”




                                              - 49 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5059
                                                                  50 of  of 59



scheme and perpetrated their scheme on reporting firms by portraying the Colorado and Calgary

offices as separate trading operations when they were not. These actions lead the CFTC to file a

civil federal injunctive action against Reed, Danyluk, McLaughlin and Concord Energy, LLC in

February 2005.

       81.      While each of the two causes of action stated in this complaint are distinct and

separate causes of action—with different elements and different available remedies—under each

cause of action the plaintiffs allege that the defendants engaged in a conspiracy to manipulate

prices as prohibited by Wis. Stat. § 133.03. As stated in further detail above and below, the

defendants during the Relevant Time Period did the following:

             a. The defendants engaged in “wash sales.” A “wash sale” is an agreement by

                which Company A would agree with Company B that Company A would agree to

                sell a certain amount of natural gas at a certain price to Company B, and that in

                return Company B would sell roughly the same amount of natural gas at roughly

                the some price to Company A. By doing this, Company A and Company B would

                create the illusion of higher demand, and a higher volume of sales, in the market

                place, and would thus achieve their objective of increasing or otherwise

                manipulate the price of natural gas sold in interstate commerce.

             b. The defendants agreed with each other to and knowingly made false reports of

                natural gas trades to trade publications (such as Gas Daily and Inside FERC),

                knowing that those publications use those reports to report market prices and

                volumes, and knowing that by doing such they could manipulate markets to the

                detriment of natural gas buyers.




                                               - 50 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5159
                                                                  51 of  of 59



             c. The defendants through the actions of their employees violated numerous criminal

                statutes which prohibit wash trades and which prohibit the false reporting of

                market information.

             d. The illegal, criminal behavior of the defendants was widespread in the industry,

                and was well known to be occurring by traders in the industry throughout the

                Relevant Time Period.

                                  VENUE AND JURISDICTION

       82.      Although there are several counties in Wisconsin in which venue in this matter

would be appropriate and permitted, the resolution of this matter in Dane County, Wisconsin is

appropriate and permitted by Wis. Stat. § 801.50 because Dane County is a County in which the

claim arose, and one or more of the defendants do substantial business in Dane County, in that

natural gas sold or traded by the defendants was consumed in Dane County.

       83.      This Court has personal jurisdiction over the defendants consistent with the due

process clause of the United States Constitution, and pursuant to Wis. Stat. § 801.05, because:

                    a. Pursuant to Wis. Stat. § 801.05(1), defendant Northern States Power

                        Company is organized and exists pursuant to Wisconsin law.

                    b. Pursuant to Wis. Stat. § 801.05(1)(d), each of the defendants has engaged

                        in substantial and not isolated activities within the State of Wisconsin.

                    c. Pursuant to Wis. Stat. 801.05(4), each of the defendants directly or

                        through an agent thereof committed one or more acts or omissions outside

                        of Wisconsin, which caused an injury to person or property within

                        Wisconsin, and during the Relevant Time Period, the defendants (either

                        directly or on their behalf by others) carried out solicitation or service




                                                - 51 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5259
                                                                  52 of  of 59



                      activities in Wisconsin, and natural gas sold or otherwise handled by the

                      defendants was used or consumed in Wisconsin.

                  d. Pursuant to Wis. Stat. § 801.05(5)(c), this action arises out of a promise

                      made to one or more of the plaintiffs, or to a third party for the benefit of

                      one or more of the plaintiffs, by a defendant to deliver or to receive in

                      Wisconsin natural gas.

                  e. Pursuant to Wis. Stat. § 801.05(5)(e), because this action relates to natural

                      gas actually received by one or more of the plaintiffs in Wisconsin from

                      one or more of the defendants.

                          RELEVANT STATUTORY SECTIONS

       84.    This case involves the following four sections in Wisconsin’s Antitrust Statute

(Wis. Stat. ch. 133): §§ 133.01, 133.03, 133.14 and 133.18.

       85.    Wis. Stat. § 133.01 provides:

                      Legislative intent.

                      The intent of this chapter is to safeguard the public against
                      the creation or perpetuation of monopolies and to foster and
                      encourage competition by prohibiting unfair and
                      discriminatory business practices which destroy or hamper
                      competition. It is the intent of the legislature that this
                      chapter be interpreted in a manner which gives the most
                      liberal construction to achieve the aim of competition. It is
                      the intent of the legislature to make competition the
                      fundamental economic policy of this state and, to that end,
                      state regulatory agencies shall regard the public interest as
                      requiring the preservation and promotion of the maximum
                      level of competition in any regulated industry consistent
                      with the other public interest goals established by the
                      legislature.

       86.            Wis. Stat. § 133.03 provides:

                      Unlawful contracts; conspiracies.



                                               - 52 -
                                      EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5359
                                                                  53 of  of 59




                        (1) Every contract, combination in the form of trust or
                        otherwise, or conspiracy, in restraint of trade or commerce
                        is illegal.

       87.       Wisconsin’s “Full Consideration Antitrust Statute, Wis. Stat. § 133.14, provides:

                        Illegal contracts void; recovery.

                        All contracts or agreements made by any person while a
                        member of any combination or conspiracy prohibited by s.
                        133.03, and which contract or agreement is founded upon,
                        is the result of, grows out of or is connected with any
                        violation of such section, either directly or indirectly, shall
                        be void and no recovery thereon or benefit therefrom may
                        be had by or for such person. Any payment made upon,
                        under or pursuant to such contract or agreement to or for
                        the benefit of any person may be recovered from any
                        person who received or benefited from such payment in an
                        action by the party making any such payment or the heirs,
                        personal representative or assigns of the party.

       88.       Wisconsin’s “Treble Damages Antitrust Statute,” Wis. Stat. § 133.18, in relevant

part provides:

                        (1) . . . [A]ny person injured, directly or indirectly, by
                        reason of anything prohibited by this chapter may sue
                        therefore and shall recover threefold the damages sustained
                        by the person and the cost of the suit, including reasonable
                        attorney fees.

       89.       Finally, Wisconsin’s Uniform Declaratory Judgments Act, Wis. Stat. § 806.04,

provides: “Courts of record within their respective jurisdictions shall have the power to declare

rights, status, and other legal relations whether or not further relief is or could be claimed.”

                                          CLASS ACTION

       90.       Plaintiffs bring this action both on behalf of themselves and on behalf of a class

consisting of all commercial entities (businesses, industrial operations and institutions, including

schools, colleges and hospitals) in Wisconsin that purchased natural gas for their own use or




                                                - 53 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5459
                                                                  54 of  of 59



consumption during the Relevant Time Period, except that the class does not include any federal

government agencies, defendants or defendants’ affiliates.

         91.     This action is brought and may be properly maintained as a class action pursuant

to Wis. Stat. § 803.08, which provides that “[w]hen the question before the court is one of a

common or general interest of many persons or when the parties are very numerous and it may

be impracticable to bring them all before the court one or more may sue or defend for the benefit

of the whole.”

         92.     There exists questions of common and general interest to all members of the class,

including, but not limited to: (a) whether the defendants engaged in a conspiracy in violation of

Wis. Stat. § 133.03; (b) whether the plaintiffs and those Wisconsin purchasers of natural gas

similarly situated are entitled to a “full consideration” recovery pursuant to Wis. Stat. § 133.14;

and (c) whether the plaintiffs and those Wisconsin purchasers of natural gas similarly situated are

entitled to recover treble damage pursuant to Wis. Stat. § 133.18. On information and belief the

class is very numerous, numbering in the thousands, and it would be impractical to bring all

members of the class before the Court.

         93.     Plaintiffs are able to and will fairly represent the interests of the members of the

class.

                             COUNT I: WIS. STAT. § 133.14 CLAIM

                 As and for their first cause of action, the plaintiffs allege as follows:

         94.     The plaintiffs incorporate by reference the allegations in all of the preceding

numbered paragraphs.

         95.     The plaintiffs are commercial entities (including industrial and institutional

entities) that have operations in Wisconsin.




                                                  - 54 -
                                          EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5559
                                                                  55 of  of 59



       96.     During the Relevant Time Period, the plaintiffs entered into agreements to

purchase natural gas for use in Wisconsin.

       97.     During the Relevant Time Period, the defendants were sellers of natural gas, and

entered into contracts or agreements during the Relevant Time Period to sell natural gas for use

or resale in Wisconsin.

       98.     During the Relevant Time Period, the defendants were each a member of a

conspiracy prohibited by Wis. Stat. § 133.03.

       99.     While member(s) of a conspiracy prohibited by Wis. Stat. § 133.03, the

defendants made agreements to sell natural gas which was purchased by one or more of the

plaintiffs, and those agreements either directly or indirectly were the result of, grew out of or

were connected with a violation of Wis. Stat. § 133.03. Specifically, each of the defendants

during the Relevant Time Period conspired to restrain trade or commerce relating to natural gas,

and they received or benefited from the payments made by the plaintiffs pursuant to the

plaintiffs’ natural gas purchase agreements. Plaintiffs, and members of the class, purchased

natural gas from the defendants or their affiliated companies, and from their co-conspirators, and

also from third-parties, “middlemen” that were not parties to the conspiracy alleged herein,

which middlemen purchased natural gas from the defendants or their affiliated companies, and

from their co-conspirators.

       100.    The actions of the defendants resulted in the plaintiffs paying inflated prices for

natural gas during the Relevant Time Period. During the Relevant Time Period, natural gas

prices in Wisconsin more than doubled. The plaintiffs paid higher prices for natural gas than

they otherwise would have paid if the defendants’ conspiracy had not existed. The actual

product around which the conspiracy centered was sold to purchasers in Wisconsin. The




                                                - 55 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5659
                                                                  56 of  of 59



conspiracy also injured members of the class in Wisconsin, including the plaintiffs, by among

other things, depriving them of the right and ability to make risk management, resource

allocation and other financial decisions relating to natural gas, in a full and free competitive

market.

       101.    Because of the defendants’ conspiracy in violation of § 133.03, the contracts or

agreements the defendants entered into during the Relevant Time Period, which contracts or

agreements were founded upon, are the result of or which grew out of or is connected with the

defendants’ violation of Wis. Stat. § 133.03, are void under the first sentence of Wis. Stat.

§ 133.14. Furthermore, under the second sentence of Wis. Stat. § 133.14, the plaintiffs are

entitled to recover from the defendants in this action the payments they made upon, under or

pursuant to those void contracts or agreements, which payments were made either directly to any

of the defendants, or to or for the benefit of any defendant, if and as the defendants benefited

from those payments.

                           COUNT II: WIS. STAT. § 133.18 CLAIM

              As and for their second cause of action, the plaintiffs allege as follows:

       102.    The plaintiffs incorporate by reference the allegations in all of the preceding

numbered paragraphs.

       103.    The defendants engaged in conduct prohibited by Wis. Stat. ch. 133. Specifically,

the defendants violated Wis. Stat. § 133.03 during the Relevant Time Period by making contracts

or engaging in a combination or conspiracy in restraint of trade or commerce relating to natural

gas.




                                                - 56 -
                                        EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5759
                                                                  57 of  of 59



       104.    The plaintiffs were injured, directly or indirectly, by the defendants’ violation of

Wis. Stat. § 133.18, in that the plaintiffs paid higher prices for natural gas during the Relevant

Time Period than they would have if the defendants had not violated Wis. Stat. § 133.03.

                                    DEMAND FOR JUDGMENT

       WHEREFORE, plaintiffs, on behalf of themselves and all others similarly situated,

demand judgment in their favor and against defendants as follows:

       A.      That the Court certify the class as described herein and permit this action to

proceed as a class action with one or more of the plaintiffs named herein as the designated

representatives of the class;

       B.      A declaration pursuant to Wis. Stat. § 133.14 and Wis. Stat § 806.04 that the

above described contracts and agreements that the defendants entered into during the Relevant

Time Period are void, and further that the defendants are jointly and severally liable pursuant to

Wis. Stat. § 133.14 to the plaintiffs for repayment of the amounts the plaintiffs paid for natural

gas during the Relevant Time Period as the defendants benefited from those payments, in an

amount to be determined at trial;

       C.      Pursuant to Wis. Stat. § 133.18(1)(a), an award of three times the plaintiffs actual

damages, in an amount to be determined at trial, reduced after trebling by any amount actually

recovered under plaintiffs’ § 133.14 claim for the same injury.

       D.      An award of the costs and disbursements of this action, including class notice

costs and interest;

       E.      An award of attorneys’ fees pursuant to Wis. Stat. § 133.18(1)(a), or as otherwise

may be permitted by Wisconsin law, for the services herein rendered by class counsel;




                                               - 57 -
                                       EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5859
                                                                  58 of  of 59



       F.      Pre-judgment and post-judgment interest in the full amount as may be permitted

by law; and

       G.      Any and all other relief to which plaintiffs are entitled, in equity or at law, under

the laws of the State of Wisconsin.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs request trial by jury of all issues so triable.

                       REQUEST FOR EXPEDITED PROCEEDINGS

       Wis. Stat. § 133.18(5) provides:

                       Each civil action under this chapter and each motion or
                       other proceeding in such action shall be expedited in every
                       way and shall be heard at the earliest practicable date.

Pursuant to Wis. Stat. § 133.18(5), plaintiffs request that this action and all motions and

proceedings in this action be expedited, consistent with the intent and remedial goals of the

Wisconsin legislature as expressed in Wis. Stat. §§ 133.01 and 133.18(5).

       Dated this 6th day of March, 2008.

                                                          KOHNER, MANN & KAILAS, S.C.,
                                                          Attorneys for the Plaintiffs



                                                          By: __ /s/ Robert L. Gegios
                                                                 Robert L. Gegios
                                                                 State Bar No. 1002906
                                                                 Alexander T. Pendleton
                                                                 State Bar No. 1011759
                                                                 William E. Fischer
                                                                 State Bar No. 1045725
                                                                 KOHNER, MANN & KAILAS, S.C.
                                                                 Barnabas Business Center
                                                                 4650 N. Port Washington Road
                                                                 Milwaukee, WI 53212-1059
                                                                 Telephone:     (414) 962-5110
                                                                 Facsimile:     (414) 962-8725



                                                 - 58 -
                                         EXHIBIT 2
Case 2:07-cv-01019-PMP-PAL
   Case:                    Document
         3:09-cv-00240-wmc Document #: 190   Filed 11/12/19
                                       82-2 Filed: 03/06/2008Page
                                                                Page  5959
                                                                  59 of  of 59




                                                Co-Counsel:

                                                R. Lawrence Ward
                                                R. Daniel Boulware
                                                Jennifer Gille Bacon
                                                Gregory M. Bentz
                                                SHUGHART, THOMSON &
                                                KILROY, P.C.
                                                120 West 12th Street
                                                Kansas City, Missouri 64105
                                                Telephone: 816-421-3355
                                                Facsimile:     816-374-0509

                                                Donald D. Barry
                                                BARRY LAW OFFICES, L.L.C.
                                                5340 S.W. 17th Street
                                                Topeka, Kansas 66604
                                                Telephone: 785-273-3153
                                                Facsimile:    785-273-3159




                                    - 59 -
                              EXHIBIT 2
